EXHIBIT 10.1

 

[g267411kg01i001.jpg]

 

Employment Agreement for Gilles Pajot

 

As Amended and Restated as of May 7, 2006

 

--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

 

Employment Agreement for Gilles Pajot

 

As Amended and Restated Effective May 7, 2006

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and between IMS HEALTH
INCORPORATED, a Delaware corporation (the “Company,” subject to Section 12(b)),
and Gilles Pajot (“Executive”), which was first effective as of November 14,
2000 (the “Effective Date”) and thereafter amended and restated as of
February 16, 2006 and again as of May 7, 2006 is hereby amended and restated in
its entirety effective as of May 7, 2006 (the “Restatement Date”).

 

WITNESSETH

 

WHEREAS, Executive has served the Company and its predecessors as an executive
of their subsidiaries since December 16, 1997;

 

WHEREAS, the Company desires to continue to employ Executive as Executive Vice
President and Chief Operating Officer for the Company;

 

WHEREAS, Executive desires to continue his employment on the terms and
conditions herein set forth;

 

WHEREAS, Executive became a U.S. resident for Federal income tax purposes on the
Restatement Date thereby causing this Agreement to become subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”); and

 

WHEREAS, Executive and the Company desire to amend and restate this Agreement in
its entirety to comply with the requirements of Section 409A of the Code and the
Treasury Regulations thereunder (the “Regulations) and in certain other respects
effective as of the Restatement Date.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company and Executive each hereby acknowledge, the Company
and Executive hereby agree as follows:

 

1.             Employment.

 

The Company hereby agrees to employ Executive as its Executive Vice President
and Chief Operating Officer and Executive hereby agrees to accept such
employment and serve in such capacities, during the Term as defined in Section 2
(subject to Sections 7(c) and 7(e)) and upon the terms and conditions set forth
in this Agreement.

 

2.             Term.

 

The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on the Effective Date and ending on December 31, 2002 and
any period of extension thereof in accordance with this Section 2, except that
the Term will end at a date, prior to the end of such period or extension
thereof, specified in Section 6 or 7 in the event of termination of Executive’s
employment. The Term, if not previously ended, shall be extended automatically
without further action by either party by one additional year (added to the end
of the Term) first on December 31, 2002 (extending the Term to December 31,
2003) and on each succeeding December 31 thereafter, unless either party shall
have served written notice in accordance with Section 12(d) upon the other party
on or before the June 30 preceding a December 31 extension date electing not to
extend the Term further as of that December 31 extension date, in which case
employment shall terminate on that December 31 and the Term shall end at that
date, subject to

 

1

--------------------------------------------------------------------------------


 

earlier termination of employment and earlier termination of the Term in
accordance with Section 6 or 7. The foregoing notwithstanding, in the event
there occurs a Potential Change in Control during the period of 180 days prior
to the December 31 on which the Term will terminate as a result of notice given
by the Executive or the Company hereunder, the Term shall be extended
automatically at that December 31 until the day after the earlier of (a) the
date the Change in Control is consummated; or (b) the date the Change in Control
contemplated by such Potential Change in Control is fully and finally abandoned.
Any termination by the Company of Executive’s employment without Cause (as
defined in Section 8(a)) or any termination by Executive of his employment for
Good Reason (as defined in Section 8(e)(i) through (ix)) following the
occurrence of such Potential Change in Control but prior to the Change in
Control contemplated by such Potential Change in Control shall be deemed a
termination by the Company without Cause within two years after a Change in
Control as set forth in Section 7(e) and a termination by Executive for Good
Reason within two years after a Change in Control as set forth in Section 7(f),
respectively, upon the occurrence of the Change in Control contemplated by such
Potential Change in Control and the compensation and benefits payable pursuant
to Sections 7(e) or 7(f), as the case may be, shall be paid as provided therein
as though Executive’s date of termination had occurred immediately following
such Change in Control; provided, however, that the provisions of Sections
7(c) or 7(d), respectively, shall continue to apply in the interim and there
shall be no duplication of any compensation or benefits theretofore paid or to
be paid to Executive pursuant to Sections 7(c) or 7(d).

 

3.             Offices and Duties.

 

The provisions of this Section 3 will apply during the Term after the
Restatement Date, except as otherwise provided in Section 7(c) or 7(e):

 

(a)           Generally. Executive shall serve as the Executive Vice President
of the Company and Chief Operating Officer for the Company.  In any and all such
capacities, Executive shall report only to the Chief Executive Officer of the
Company and to the Board of Directors (the “Board”).  Executive shall have and
perform such duties, responsibilities, and authorities as are customary for an
executive vice president and a chief operating officer of a publicly held
corporation of the size, type, and nature of the Company as they may exist from
time to time and consistent with such position and status, but in no event shall
such duties, responsibilities, and authorities be reduced from those of
Executive at the Restatement Date (including those specified in this
Section 3(a)), except with the written consent of Executive.  Executive shall
devote his full business time and attention, and his best efforts, abilities,
experience, and talent, to the positions of Executive Vice President of the
Company and Chief Operating Officer for the Company, and for the businesses of
the Company without commitment to other business endeavors, except that
Executive (i) may make personal investments which are not in conflict with his
duties to the Company and manage personal and family financial and legal
affairs, (ii) may undertake public speaking engagements, and (iii) may serve as
a director of (or similar position with) any other business or an educational,
charitable, community, civic, religious, or similar type of organization with
the approval of the Chief Executive Officer, so long as such activities (i.e.,
those listed in clauses (i) through (iii)) do not preclude or render unlawful
Executive’s employment or service to the Company or otherwise materially inhibit
the performance of Executive’s duties under this Agreement or materially impair
the business of the Company or its subsidiaries.

 

(b)           Place of Employment. Executive’s principal place of employment
shall be at the Corporate Offices of the Company which shall be in Fairfield
County, Connecticut.

 

(c)           Administrative Assistance.  Executive will be provided with a
senior level executive assistant at the Corporate Offices of the Company in
Fairfield County, Connecticut.

 

4.             Salary and Annual Incentive Compensation.

 

As partial compensation for the services to be rendered hereunder by Executive,
the Company agrees to pay to Executive during the Term after the Restatement
Date the compensation set forth in this Section 4.

 

(a)           Base Salary. The Company will pay to Executive during the Term a
base salary, the annual rate of which shall be 364,140 British Pounds Sterling
until October 16, 2006 and from and after such date $700,269, payable in cash in
substantially equal semi-monthly installments and otherwise in accordance with
the Company’s usual payroll practices with respect to senior executives (except
to the extent deferred under Section 5(d)). Executive’s annual base salary shall
be reviewed by the Human Resources Committee (the Compensation and Benefits
Committee before January 

 

2

--------------------------------------------------------------------------------


 

1, 2007) (the “Committee”) of the Board at least once in each calendar year, and
may be increased above, but may not be reduced below, the then-current rate of
such base salary.  For purposes of this Agreement, “Base Salary” means
Executive’s then-current base salary.

 

(b)           Annual Incentive Compensation. The Company will pay to Executive
during the Term annual incentive compensation which shall offer to Executive an
opportunity to earn additional compensation based upon performance in amounts
determined by the Committee in accordance with the applicable plan and
consistent with past practices of the Company; provided, however, that the
annual incentive opportunity during the Term shall be not less than the greater
of: (i) 71% of Base Salary; and (ii) the annual target incentive opportunity for
the prior year for achievement of target level performance, with the nature of
the performance and the levels of performance triggering payments of such annual
target incentive compensation for each year to be established and communicated
to Executive during the first quarter of such year by the Committee; provided
further that annual incentive payable for performance in 2006 shall be based on
the amount of salary actually paid during the year.  In addition, the Committee
(or the Board) may determine, in its discretion, to increase the Executive’s
annual target incentive opportunity or provide an additional annual incentive
opportunity, in excess of the annual target incentive opportunity, payable for
performance in excess of or in addition to the performance required for payment
of the annual target incentive amount. Any annual incentive compensation payable
to Executive shall be paid in accordance with the applicable plan (except to the
extent deferred under Section 5(d)).

 

5.             Long-Term Compensation, Including Stock Options, Benefits,
Deferred Compensation, and Expense Reimbursement

 

(a)           Executive Compensation Plans.  Executive shall be entitled during
the Term to participate, without discrimination or duplication, in all executive
compensation plans and programs intended for general participation by senior
executives of the Company, as presently in effect or as they may be modified or
added to by the Company from time to time, subject to the eligibility and other
requirements of such plans and programs, including without limitation any stock
option plans, plans under which restricted stock/restricted stock units,
performance-based restricted stock/restricted stock units (“PERS”) or
performance-accelerated restricted stock/restricted stock units (“PARS”) may be
awarded, other annual and long-term cash and/or equity incentive plans, and
deferred compensation plans; provided, however, that such plans and programs, in
the aggregate, after the Effective Date shall provide Executive with
compensation and incentive award opportunities substantially no less favorable
than those provided by the Company to Executive under such plans and programs as
in effect on the Effective Date. In furtherance of the foregoing:

 

(i)            Executive will continue to be eligible for awards of PERS under
the Performance-Based Restricted Stock Program (the “PBRSP”) which match the
amount of annual incentive compensation earned under Section 4(b) (with the 2006
award opportunity based on the annual incentive opportunity under
Section 4(b) in effect for 2006); provided, however, that the Company may
replace the PBRSP with a different long-term incentive program providing an
incentive opportunity determined by the Committee to be reasonably comparable to
that under the PBRSP; and

 

(ii)           Executive has been granted 39,856 restricted stock units (“RSUs”)
as of January 3, 2006, under the Company’s 1998 Employees’ Stock Incentive Plan,
on the terms and conditions set forth in the Restricted Stock Unit Grant
Agreement.

 

(b)           Employee and Executive Benefit Plans.  Except as otherwise
provided in this Section 5(b), Executive shall be entitled during the Term to
participate, without discrimination or duplication, in all employee and
executive benefit plans and programs of the Company, as presently in effect or
as they may be modified or added to by the Company from time to time, to the
extent such plans are available generally to other senior executives or
employees of the Company, subject to the eligibility and other requirements of
such plans and programs, including without limitation plans providing pensions,
supplemental pensions, supplemental and other retirement benefits, medical
insurance, life insurance, disability insurance, and accidental death or
dismemberment insurance, as well as savings, profit-sharing, and stock ownership
plans; provided, however, that such benefit plans and programs, in the
aggregate, shall provide Executive with benefits and compensation after the
Effective Date substantially no less favorable than those provided by

 

3

--------------------------------------------------------------------------------


 

the Company to Executive under such plans and programs as in effect on the
Effective Date.  The foregoing notwithstanding, Executive shall not be eligible
to participate or receive benefits under the Company’s Retirement Plan, Savings
Plan or Employee Protection Plan and benefits to Executive under any
Change-in-Control Agreement shall be payable only if and to the extent that such
benefits would exceed the corresponding benefits payable under this Agreement. 
Moreover, the Company may, at its discretion, designate the welfare and fringe
benefit plans in which Executive shall be eligible to participate after the
Restatement Date provided that the welfare and fringe benefits provided by the
Company to Executive after the Restatement Date are no less favorable than those
provided by the Company to Executive before the Effective Date.

 

In furtherance of and not in limitation of the foregoing, during the Term after
the Restatement Date:

 

(i)            Executive will participate as Executive Vice President and Chief
Operating Officer in all executive and employee vacation and time-off programs. 
Until the third anniversary of the Restatement Date, he shall be provided with
first class round-trip airfare to Paris once every 12 months in order to
maintain family ties and, in the event of a serious illness or death of a member
of Executive’s immediate family, the Company will provide Executive with an
additional first class round-trip airfare to Paris, to be provided in kind or
reimbursed to Executive in the payroll period next following the payroll period
in which such expense is incurred by Executive;

 

 (ii)          The Company will provide Executive with coverage as Executive
Vice President and Chief Operating Officer with respect to long-term disability
insurance and benefits substantially no less favorable (including any required
contributions by Executive) than such insurance and benefits in effect on the
Effective Date;

 

(iii)          Executive will be covered by Company-paid group and individual
term life insurance providing a death benefit no less than the death benefit
provided under Company-paid insurance in effect at the Effective Date; provided,
however, that, with the consent of Executive, such insurance may be combined
with a supplementary retirement funding vehicle;

 

(iv)          Executive will be entitled to retirement benefits equivalent to
the benefits he would have received under the Pharmacia & Upjohn Global Officers
Pension Plan, as set forth in Addendum A hereto; provided, however, that, in the
event of termination of Executive’s employment by the Company for Cause pursuant
to Section 7(a), no benefits will be payable to Executive pursuant to this
Section 5(b)(iv);

 

 (v)          The Company will provide Executive with medical, dental and
prescription drug benefits consistent with its policies for other senior
executives, but coverage shall be provided through the Company’s insured
international medical and dental plan or such replacement coverage as Executive
may agree to from time to time;

 

(vi)          The Company will provide Executive with the benefits under the
Executive Rewards Program, as in effect during the Term.  In addition, until the
third anniversary of the Restatement Date, the Company will provide Executive
with professional financial planning services associated with his relocation to
the United States.  Such services shall be provided in kind or reimbursed to
Executive in the year in which such financial planning services are incurred;
and

 

(vii)         Until the third anniversary of the Restatement Date, the Company
will provide Executive with the following expatriate benefits:

 

·      An automobile allowance, car service or company car to facilitate daily
travel to and from Company offices and business activities (“commuting”) to be
provided in kind or reimbursed to Executive on a monthly basis.  The Company
will reimburse Executive for income taxes resulting from commuting and from the
reimbursement of taxes therefor under this Section 5(b)(vii), but the
reimbursement for taxes under this Section 5(b)(vii) will not apply to other
income taxes resulting from permitted personal use of the automobile and driver
or car service.  Such reimbursement shall be made in a lump sum in the year in
which such taxes are due.

 

4

--------------------------------------------------------------------------------


 

·      Temporary living expenses from the time Executive vacated his apartment
in the United Kingdom until June 2, 2006 and a monthly allowance of $18,200, net
after taxes, beginning June 2, 2006 for Executive’s costs for housing, security,
furniture rental, cleaning services and utilities provided in kind or reimbursed
to Executive on a monthly basis. The Company will also bear any lease costs
relating to Executive’s United Kingdom apartment after the Restatement Date
through its expiration in July 2006, which costs will be payable in 2006. To
cover incremental miscellaneous expenses incurred in connection with Executive’s
relocation to the United States, the Company will pay to Executive in 2006 a
disturbance allowance equal to one-month’s base salary, net after taxes, in
2006.  The Company will also pay for or reimburse to Executive his reasonable
moving expenses by way of surface shipment of up to one 40-foot container load
and an air shipment of up to 1,000 pounds net weight associated with his
relocation to the United States of normal household goods and personal effects,
payable in 2006. The Company will further pay for or reimburse to Executive
reasonable storage fees in the United Kingdom for other normal household goods
and personal effects, which fees will be payable on a monthly basis.  Reasonable
moving and storage expenses subject to reimbursement hereunder will not include
the moving or storage of automobiles, boats, valuable collections or other items
that the Company, in its discretion, determines do not constitute normal
household goods or personal effects. Although the Company will not reimburse
Executive for shipping any automobile or other vehicle to or from the United
States, the Company will pay to Executive in 2006 the amount of $3,000, net
after taxes, for loss incurred upon sale or early lease cancellation fee with
respect to an automobile. The Company will further provide Executive with
certain destination services, including security and porter services, payable
monthly in advance or provided in-kind on a monthly basis, consistent with those
provided to Executive immediately prior to the Restatement Date, and will pay
for or reimburse to Executive in 2006 all costs incurred in securing visas,
passports, work permits and related documents.

 

·      Tax equalization payments so that Executive’s U.S. federal, state and
local income and employment tax burden does not exceed the amount of income tax
and Employee National Insurance Contributions that would have been payable had
Executive been working and residing in the United Kingdom, such tax equalization
to be subject to and paid in accordance with the Company’s standard expatriate
policy for senior executives, as such policy may from time to time be in effect
(but changes to the policy shall not cause it to be, in the aggregate, less
favorable to Executive than at the Restatement Date) and payment pursuant to
such policy to be made in a lump sum in the year in which such taxes are due. 
All calculations of tax equalization payments will be performed by and shall be
subject to the final approval of the Company’s designated tax preparer, which
shall be an international tax firm, whose determination of Executive’s tax
equalization payments will be binding upon the Company and Executive.  The
Company will pay all fees charged by the designated tax preparer for calculation
of the tax equalization payments as provided for herein and for the preparation
of all required tax returns for Executive, which costs shall be paid or
reimbursed in accordance with the provisions of Section 7(g) of this Agreement.

 

(viii)        Executive will be paid an amount equal to the aggregate Company
matching contributions that would have been credited to Executive’s account
under the Company Savings Plan and the Company Savings Equalization Plan had
Executive participated in such plans to the maximum extent permissible under
such plans from the Restatement Date until Executive’s termination of employment
plus earnings at an annual rate equal to the annual return that would have been
earned had such matching contributions been credited to an account for Executive
on January 1st of each year and invested 80 percent in the fixed income fund and
20 percent in the equity index fund available under the Company Savings Plan,
such amount to be paid in a lump sum in the calendar year next following the
calendar year in which Executive’s termination of employment occurs or in the
payroll period next following the payroll period in which Executive’s death
occurs, if earlier.

 

5

--------------------------------------------------------------------------------


 

Any provision to the contrary contained in this Agreement notwithstanding,
unless Executive is terminated by the Company for “Cause” (as defined in
Section 8(a)), the following benefits shall be made available to Executive after
the Term:

 

If Executive is eligible upon termination of employment for retiree coverage
under the Company’s Health Plan (the “Health Plan”), Executive shall receive
cash payments equal on an after-tax basis to the cost for retiree coverage under
the Health Plan for Executive, his spouse and eligible dependents, with such
payments to be made by the Company to Executive on a monthly basis for so long
as he shall be eligible for retiree coverage under the Health Plan and in
accordance with Section 7(g) of this Agreement. If or when Executive is not
eligible for retiree coverage under the Health Plan (and eligibility for COBRA
continuation coverage only shall not be considered eligibility for retiree
coverage under the Health Plan under this Agreement), Executive shall instead
receive cash payments equal on an after-tax basis to the value of the retiree
coverage that Executive would have received under the Health Plan had Executive,
his spouse and eligible dependents qualified for full retiree coverage under the
Health Plan, with such payments to be made by the Company to Executive on a
monthly basis for life and in accordance with Section 7(g) of this Agreement (it
being understood that the Company payments to Executive attributable to this
retiree coverage will be equal on an after-tax basis to the full monthly premium
cost to Executive to purchase such coverage independently, and shall not be
limited to the value of the Company contribution, if any, to the cost of retiree
coverage under the Health Plan, but shall not exceed the highest risk premium
charged by a carrier having an investment grade or better credit rating). If
Executive is eligible upon termination of employment for COBRA continuation
coverage under the Health Plan and elects such coverage, Executive shall receive
cash payments equal on an after-tax basis to the full monthly premium cost to
Executive to purchase such COBRA continuation coverage for Executive, his spouse
and eligible dependents, with such payments to be made by the Company to
Executive on a monthly basis for the duration of Executive’s COBRA continuation
period and in accordance with Section 7(g) of this Agreement, which payments
shall be made in lieu of any payments provided hereinabove that would otherwise
be made during the COBRA continuation period so that there is no duplication of
payments during the COBRA continuation period.

 

(c)           Acceleration of Awards Upon a Change in Control.   In the event of
a Change in Control (as defined in Section 8(b)), all outstanding stock options,
restricted stock units, stock appreciation rights, restricted stock, and other
equity-based awards then held by Executive shall become vested, and in the case
of options and stock appreciation rights, exercisable.  In the event that any
such vested equity-based award that is subject to Section 409A of the Code
cannot be paid to Executive upon such Change in Control because such Change in
Control does not qualify as a change in control within the meaning provided by
Section 1.409A-3(i)(5) of the Regulations, Executive shall have the right to
elect to denominate such award in cash both at the time of the Change in Control
(as defined in Section 8(b) of this Agreement) and again upon termination of
employment following the Change in Control.  If Executive elects to denominate
such award in cash, the Company will adjust the cash payment to reflect the
deferred payment date by multiplying the payment by the product of the six-month
CMT Treasury Bill annualized yield rate as published by the U.S. Treasury for
the date on which the award was denominated in cash (or the most appropriate
surrogate for such rate if such rate is not available) multiplied by a fraction,
the numerator of which is the number of days from and including the date on
which the award was denominated in cash until and including the date of payment
of such award to Executive and the denominator of which is 365 and pay such
adjusted amount.

 

(d)           Deferral of Compensation.  If the Company has in effect or adopts
any deferral program or arrangement permitting executives to elect to defer any
compensation, Executive will be eligible to participate in such program on terms
no less favorable than the terms of participation of any other executive officer
of the Company.  Any plan or program of the Company which provides benefits
based on the level of salary, annual incentive, or other compensation of
Executive shall, in determining Executive’s benefits, take into account the
amount of salary, annual incentive, or other compensation prior to any reduction
for voluntary contributions made by Executive under any deferral or similar
contributory plan or program of the Company (excluding compensation that would
not be taken into account even if not deferred), but shall not treat any payout
or settlement under such a deferral or similar contributory plan or program to
be

 

6

--------------------------------------------------------------------------------


 

additional salary, annual incentive, or other compensation for purposes of
determining such benefits, unless otherwise expressly provided under such plan
or program.

 

(e)           Company Registration Obligations.  The Company will use its best
efforts to file with the Securities and Exchange Commission and thereafter
maintain the effectiveness of one or more registration statements registering
under the Securities Act of 1933, as amended (the “1933 Act”), the offer and
sale of shares by the Company to Executive pursuant to stock options or other
equity-based awards granted to Executive under Company plans or otherwise or, if
shares are acquired by Executive in a transaction not involving an offer or sale
to Executive but resulting in the acquired shares being “restricted securities”
for purposes of the 1933 Act, registering the reoffer and resale of such shares
by Executive.

 

(f)            Reimbursement of Expenses.  The Company will reimburse Executive
for all reasonable business expenses and disbursements incurred by Executive in
the performance of Executive’s duties during the Term in accordance with the
Company’s reimbursement policies as in effect from time to time and the
provisions of Section 7(g) of this Agreement.  If Executive becomes subject to
Federal, state or local income tax on any such reimbursement, such taxable
reimbursement shall be made on a fully grossed-up and after-tax basis so that
Executive is held economically harmless.

 

(g)           Relocation Following Termination of Employment.  On or before
December 31st of the second calendar year following the calendar year in which
Executive’s employment terminates for any reason other than Executive’s
voluntary termination with the intent to accept employment with a business
entity not affiliated with the Company, the Company will reimburse Executive for
all reasonable and customary expenses actually incurred by Executive to relocate
Executive and his household to his intended new home.  Executive’s intended new
home may be his former home or any other location designated by Executive. 
Reasonable and customary expenses shall be presumed to include expenses of the
type reimbursed by the Company for relocation of executives in the past, which
shall include a tax reimbursement (gross-up), except reasonable and customary
expenses shall not include (i) expenses relating to the purchasing or selling of
Executive’s old or new home, (ii) losses from any sale of any home of Executive,
and (iii) expenses due to the costs of new housing selected by Executive.  
Notwithstanding the foregoing, any tax gross-up payable with respect to any such
relocation reimbursement shall be paid to Executive in a lump sum in the year in
which the taxes are due.

 

(h)           Limitations Under Code Section 409A.  Anything in this Section 5
to the contrary notwithstanding, with respect to any payment otherwise required
hereunder, in the event of any delay in the payment date as a result of
Section 7(g) of this Agreement (relating to the six-month delay in payment of
certain benefits to Specified Employees as required by Section 409A of the
Code), the Company will adjust the payment to reflect the deferred payment date
by multiplying the payment by the product of the six-month CMT Treasury Bill
annualized yield rate as published by the U.S. Treasury for the date on which
such payment would have been made but for the delay (or the most appropriate
surrogate for such rate if such rate is not available)multiplied by a fraction,
the numerator of which is the number of days by which such payment was delayed
and the denominator of which is 365. The Company will pay the adjusted payment
at the beginning of the seventh month following Executive’s termination of
employment.  Notwithstanding the foregoing, if calculation of the amounts
payable by such payment date is not administratively practicable due to events
beyond the control of Executive (or Executive’s beneficiary or estate) and for
reasons that are commercially reasonable, payment will be made as soon as
administratively practicable in compliance with Section 409A of the Code and the
Regulations. In the event of Executive’s death during such six-month period,
payment will be made in the payroll period next following the payroll period in
which Executive’s death occurs.

 

6.             Termination Due to Retirement, Death, or Disability.

 

(a)           Retirement.  Executive may elect to terminate employment hereunder
by retirement at or after age 55 or, upon the request of Executive, at such
earlier age as may be approved by the Board (in either case, “Retirement”).  At
the time Executive’s employment terminates due to Retirement, the Term will
terminate, all obligations of the Company and Executive under Sections 1 through
5 of this Agreement will immediately cease except for obligations which
expressly continue after termination of employment due to Retirement, and the
Company will pay Executive at the time specified in Section 6(d), and Executive
will be entitled to receive, the following:

 

7

--------------------------------------------------------------------------------


 

(i)            Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));

 

(ii)           In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to the portion of annual incentive compensation that would have
become payable in cash to Executive (i.e., excluding the portion payable in PERS
or in other non-cash awards) for that year if his employment had not terminated,
based on performance actually achieved in that year (determined by the Committee
following completion of the performance year and paid at the time specified in
the applicable plan), multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of termination and the
denominator of which is the total number of days in the year of termination;

 

(iii)          The vesting and exercisability of stock options and stock
appreciation rights held by Executive at termination and all other terms of such
options and stock appreciation rights shall be governed by the plans and
programs and the agreements and other documents pursuant to which such options
and stock appreciation rights were granted (subject to Section 10(f) hereof);
and

 

(iv)          All restricted stock and deferred stock awards, including
outstanding PERS awards, all other long-term incentive awards, and all deferral
arrangements under Section 5(d), shall be governed by the plans and programs
under which the awards were granted or governing the deferral, and all rights
under any other benefit plan shall be governed by such plan.

 

(b)           Death.  In the event of Executive’s death which results in the
termination of Executive’s employment, the Term will terminate, all obligations
of the Company and Executive under Sections 1 through 5 of this Agreement will
immediately cease except for obligations which expressly continue after death,
and the Company will pay Executive’s beneficiary or, in the absence of a
beneficiary designation by Executive, his estate, at the time specified in
Section 6(d), and Executive’s beneficiary or estate will be entitled to receive,
the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s death occurred, a lump sum amount
equal to the portion of annual incentive compensation that would have become
payable in cash to Executive (i.e., excluding the portion payable in PERS or in
other non-cash awards) for that year if his employment had not terminated, based
on performance actually achieved in that year (determined by the Committee
following completion of the performance year and paid at the time specified in
the applicable plan), multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of his death and the
denominator of which is the total number of days in the year of death;

 

(iii)          The vesting and exercisability of stock options and stock
appreciation rights held by Executive at death and all other terms of such
options and stock appreciation rights shall be governed by the plans and
programs and the agreements and other documents pursuant to which such options
and stock appreciation rights were granted; and

 

(iv)          All restricted stock and deferred stock awards, including
outstanding PERS awards, all other long-term incentive awards, and all deferral
arrangements under Section 5(d), shall be governed by the plans and programs
under which the awards were granted or governing the deferral, and all rights
under any other benefit plan shall be governed by such plan.

 

(c)           Disability.  The Company may terminate the employment of Executive
hereunder due to the Disability (as defined in Section 8(d)) of Executive.  Upon
termination of employment, the Term will terminate, all obligations of the
Company and Executive under Sections 1 through 5 of this Agreement will
immediately cease except for obligations which expressly continue after
termination of employment due to Disability, and the Company will pay Executive
at the time specified in Section 6(d), and Executive will be entitled to
receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

8

--------------------------------------------------------------------------------


 

(ii)           In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to the portion of annual incentive compensation that would have
become payable in cash to Executive (i.e., excluding the portion payable in PERS
or in other non-cash awards) for that year if his employment had not terminated,
based on performance actually achieved in that year (determined by the Committee
following completion of the performance year and paid at the time specified in
the applicable plan), multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of termination and the
denominator of which is the total number of days in the year of termination;

 

(iii)          The vesting and exercisability of stock options and stock
appreciation rights held by Executive at termination and all other terms of such
options and stock appreciation rights shall be governed by the plans and
programs and the agreements and other documents pursuant to which such options
and stock appreciation rights were granted;

 

(iv)          The performance period under any long-term incentive plan pursuant
to which equity or other awards have been granted shall be treated as satisfied
and any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination. PERS for the year of termination shall be awarded which match the
dollar value pro-rata amount of annual incentive compensation payable pursuant
to Section 6(c)(ii) above and such PERS awards together with all previously
granted and outstanding PERS awards, restricted stock, restricted stock units,
deferred stock awards and other long-term incentive awards (to the extent then
or previously earned, or earned as a result of this Section) shall become fully
vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

 

(v)           Disability benefits shall be payable in accordance with the
Company’s plans, programs and policies, and all deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral; and

 

(vi)          Executive shall continue to participate for the remainder of his
life in those employee and executive benefit plans and programs under
Section 5(b) in which Executive was participating immediately prior to
termination to the extent such plans and programs provide medical benefits and
shall continue to participate until the later of Executive’s attainment of age
65 and the date participation is generally available to employees in those
employee and executive benefit plans and programs under Section 5(b) in which
Executive was participating immediately prior to termination to the extent such
plans and programs provide disability benefits and shall continue to participate
until age 65 in such plans and programs to the extent they provide life
insurance benefits, provided the terms of all such plans and programs allow
Executive’s continued participation, as if Executive had continued in employment
with the Company during such period.   For so long as Executive shall
participate in the Company plans and programs referred to in this
Section 6(c)(vi), Executive shall receive cash payments equal on an after-tax
basis to his cost for participating in such plans and programs, with such
payments to be made by the Company to Executive on a monthly basis and in
accordance with Section 7(g) of this Agreement.  If or when the terms of the
Company plans and programs referred to in this Section 6(c)(vi) do not allow
Executive’s continued participation, Executive shall instead be paid cash
payments equivalent on an after-tax basis to the value of the additional
benefits described in this Section 6(c)(vi) that Executive would have received
under such plans or programs had Executive continued to be employed for the
remainder of his life in the case of medical benefits and until the later of age
65 and the date participation is generally available to employees in the case of
plans and programs which provide disability benefits and until age 65 in the
case of plans and programs which provide life insurance benefits, with such
payments to be made by the Company to Executive on a monthly basis and in
accordance with Section 7(g) of this Agreement (it being understood that the
Company payments to Executive attributable to these benefits will be equal on an
after-tax basis to the full monthly premium cost to Executive to purchase such
benefits independently, and shall not be limited to the value of the Company
contribution, if any, to the cost of an employee’s coverage under any such
medical, disability or life benefits plan, but shall not exceed the highest risk
premium charged by a carrier having an

 

9

--------------------------------------------------------------------------------


 

investment grade or better credit rating). Notwithstanding the foregoing,
Executive must continue to satisfy the conditions set forth in Section 10 in
order to continue receiving the benefits provided under this Section 6(c)(vi).

 

 (d)          Other Terms of Payment Following Retirement, Death, or Disability.
Nothing in this Section 6 shall limit the benefits payable or provided in the
event Executive’s employment terminates due to Retirement, death, or Disability
under the terms of plans or programs of the Company more favorable to the
Executive (or his beneficiaries) than the benefits payable or provided under
this Section 6 (except in the case of annual incentives in lieu of which amounts
are paid hereunder), including plans and programs adopted after the date of this
Agreement.  Amounts payable under this Section 6 following Executive’s
termination of employment, other than those expressly payable following
determination of performance for the year of termination for purposes of annual
incentive compensation or otherwise expressly payable on a deferred basis, will
be paid in the payroll period next following the payroll period in which
termination of employment occurs; subject, however, to the provisions of
Section 7(g) of this Agreement relating to the six-month delay in payment of
certain benefits to Specified Employees as required by Section 409A of the Code.
Any payment or reimbursement due within such six-month period shall be delayed
to the end of such six-month period as required by Section 7(g). The Company
will adjust the payment or reimbursement to reflect the deferred payment date by
multiplying the payment by the product of the six-month CMT Treasury Bill
annualized yield rate as published by the U.S. Treasury for the date on which
such payment or reimbursement would have been made but for the delay (or the
most appropriate surrogate for such rate if such rate is not available)
multiplied by a fraction, the numerator of which is the number of days by which
such payment or reimbursement was delayed and the denominator of which is 365.
In the event of a reimbursement that is required by other terms of this
Agreement to be made on an after-tax basis which is subject to the six-month
delay in payment as described in Section 7(g) of this Agreement, the
reimbursement as adjusted in accordance with this Section 6(d) to reflect the
deferred payment date shall be paid to Executive on an after-tax and fully
grossed-up basis so that Executive is held economically harmless. The Company
will pay the adjusted payment or reimbursement at the beginning of the seventh
month following Executive’s termination of employment.  Notwithstanding the
foregoing, if calculation of the amounts payable by such payment date is not
administratively practicable due to events beyond the control of Executive (or
Executive’s beneficiary or estate) and for reasons that are commercially
reasonable, payment will be made as soon as administratively practicable in
compliance with Section 409A of the Code and the Regulations. In the event of
Executive’s death during such six-month period, payment will be made in the
payroll period next following the payroll period in which Executive’s death
occurs.

 

7.             Termination of Employment For Reasons Other Than Retirement,
Death or Disability.

 

(a)           Termination by the Company for Cause.  The Company may terminate
the employment of Executive hereunder for Cause (as defined in Section 8(a)) at
any time.  At the time Executive’s employment is terminated for Cause, the Term
will terminate, all obligations of the Company and Executive under Sections 1
through 5 of this Agreement will immediately cease except for obligations which
expressly continue after termination of employment by the Company for Cause, and
the Company will pay Executive at the time specified in Section 7(g), and
Executive will be entitled to receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));

 

(ii)           All stock options, stock appreciation rights, restricted stock
and deferred stock awards, including outstanding PERS awards, and all other
long-term incentive awards will be governed by the terms of the plans and
programs under which the awards were granted; and

 

(iii)          All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral, and all rights
under any other benefit plan shall be governed by such plan (subject to
Section 5(b)).

 

(b)           Termination by Executive Other Than For Good Reason.  Executive
may terminate his employment hereunder voluntarily for reasons other than Good
Reason (as defined in Section 8(e)) at any time, upon 90 days’ written

 

10

--------------------------------------------------------------------------------


 

notice to the Company.  An election by Executive not to extend the Term pursuant
to Section 2 hereof shall be deemed to be a termination of employment by
Executive for reasons other than Good Reason at the date of expiration of the
Term, unless a Change in Control (as defined in Section 8(b)) occurs prior to,
and there exists Good Reason at, such date of expiration.  At the time
Executive’s employment is terminated by Executive other than for Good Reason the
Term will terminate, all obligations of the Company and Executive under Sections
1 through 5 of this Agreement will immediately cease, and the Company will pay
Executive at the time specified in Section 7(g), and Executive will be entitled
to receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           All stock options, stock appreciation rights, restricted stock
and deferred stock awards, including outstanding PERS awards, and all other
long-term incentive awards will be governed by the terms of the plans and
programs under which the awards were granted; and

 

(iii)          All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral, and all rights
under any other benefit plan shall be governed by such plan (subject to
Section 5(b)).

 

(c)           Termination by the Company Without Cause Prior to or More than Two
Years After a Change in Control.  The Company may terminate the employment of
Executive hereunder without Cause, if at the date of termination no Change in
Control has occurred or such date of termination is at least two years after the
most recent Change in Control, upon at least 90 days’ written notice to
Executive.  The foregoing notwithstanding, the Company may elect, by written
notice to Executive, to terminate Executive’s positions specified in Sections 1
and 3 and all other obligations of Executive and the Company under Section 3 at
a date earlier than the expiration of such 90-day period, if so specified by the
Company in the written notice, provided that Executive shall be treated as an
employee of the Company (without any assigned duties) for all other purposes of
this Agreement, including for purposes of Sections 4 and 5, from such specified
date until the expiration of such 90-day period.  An election by the Company not
to extend the Term pursuant to Section 2 hereof shall be deemed to be a
termination of Executive’s employment by the Company without Cause at the date
of expiration of the Term and shall be subject to this Section 7(c) if at the
date of such termination no Change in Control has occurred or such date of
termination is at least two years after the most recent Change in Control;
provided, however, that, if Executive has attained age 65 at such date of
termination, such termination shall be deemed a Retirement of Executive.  At the
time Executive’s employment is terminated by the Company (i.e., at the
expiration of such notice period), the Term will terminate, all remaining
obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Company will
pay Executive at the time specified in Section 7(g), and Executive will be
entitled to receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           Cash in an aggregate amount equal to two times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the greater of (x) the portion of Executive’s annual
target incentive compensation potentially payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for the year
of termination or (y) the portion of Executive’s annual incentive compensation
that became payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year.  The
amount determined to be payable under this Section 7(c)(ii) shall be paid in a
lump sum;

 

 (iii)         In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

11

--------------------------------------------------------------------------------


 

(iv)          Stock options and stock appreciation rights held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and, in other respects (including
the period following termination during which such options and stock
appreciation rights may be exercised), such options and stock appreciation
rights shall be governed by the plans and programs and the agreements and other
documents pursuant to which such options and stock appreciation rights were
granted;

 

(v)           The performance period under any long-term incentive plan pursuant
to which equity or other awards have been granted shall be treated as satisfied
and any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination. PERS for the year of termination shall be awarded which match the
dollar value pro-rata amount of annual incentive compensation payable pursuant
to Section 7(c)(iii) above and such PERS awards together with all previously
granted and outstanding PERS awards, restricted stock, restricted stock units,
deferred stock awards and other long-term incentive awards (to the extent then
or previously earned, or earned as a result of this Section) shall become fully
vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

 

(vi)          All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

(vii)         All rights under any other benefit plan shall be governed by such
plan (subject to Section 5(b)); and

 

(viii)        For a period of two years after such termination, Executive shall
continue to participate in those employee and executive benefit plans and
programs under Section 5(b) to the extent such plans and programs provide
medical, disability and life insurance benefits in which Executive was
participating immediately prior to termination, the terms of which allow
Executive’s continued participation, as if Executive had continued in employment
with the Company during such period; provided, however, that such participation
shall terminate, or the benefits under such plans and programs shall be reduced,
if and to the extent Executive becomes covered (or is eligible to become
covered) by plans of a subsequent employer or other entity to which Executive
provides services during such period providing comparable benefits. For so long
as Executive shall participate in the Company plans and programs referred to in
this Section 7(c)(viii), Executive shall receive cash payments equal on an
after-tax basis to his cost for participating in such plans and programs, with
such payments to be made by the Company to Executive on a monthly basis and in
accordance with Section 7(g) of this Agreement.  If or when the terms of the
Company plans and programs referred to in this Section 7(c)(viii) do not allow
Executive’s continued participation, Executive shall instead be paid cash
payments equivalent on an after-tax basis to the value of the additional
benefits described in this Section 7(c)(viii) that Executive would have received
under such plans or programs had Executive continued to be employed during such
period, with such payments to be made by the Company to Executive on a monthly
basis during such period and in accordance with Section 7(g) of this Agreement
(it being understood that the Company payments to Executive attributable to
these benefits will be equal on an after-tax basis to the full monthly premium
cost to Executive to purchase such benefits independently, and shall not be
limited to the value of the Company contribution, if any, to the cost of an
employee’s coverage under any such medical, disability or life benefits plan,
but shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating). Notwithstanding the foregoing,
Executive must continue to satisfy the conditions set forth in Section 10 in
order to continue receiving the benefits provided under this
Section 7(c)(viii).  Executive agrees to promptly notify the Company of any
employment or other arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(c)(viii); and the Company shall be entitled to
recover from Executive any payments and the fair market value of benefits
previously made or provided to Executive hereunder which would not have been
paid under this Section 7(c)(viii) if the Company had received adequate prior
notice as required by this sentence. Notwithstanding the foregoing, nothing in
this Section 7(c)(viii) shall alter any right Executive may have to

 

12

--------------------------------------------------------------------------------


 

participate in any Company medical, disability or life insurance benefits plan
or program that covers former employees of the Company in accordance with the
generally applicable terms of such plan or program nor shall it alter
Executive’s right to health coverage as provided by Section 5(b) of this
Agreement.

 

(d)           Termination by Executive for Good Reason Prior to or More than Two
Years After a Change in Control.  Executive may terminate his employment
hereunder for Good Reason, prior to a Change in Control or after the second
anniversary of the most recent Change in Control, upon 90 days’ written notice
to the Company; provided, however, that, if the Company has corrected the basis
for such Good Reason within 30 days after receipt of such notice, Executive may
not terminate his employment for Good Reason, and therefore Executive’s notice
of termination will automatically become null and void.  At the time Executive’s
employment is terminated by Executive for Good Reason (i.e., at the expiration
of such notice period), the Term will terminate, all obligations of the Company
and Executive under Sections 1 through 5 of this Agreement will immediately
cease (except for obligations which continue after termination of employment as
expressly provided herein), and the Company will pay Executive at the time
specified in Section 7(g), and Executive will be entitled to receive, the
following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           Cash in an aggregate amount equal to two times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the greater of (x) the portion of Executive’s annual
target incentive compensation potentially payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for the year
of termination or (y) the portion of Executive’s annual incentive compensation
that became payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year.  The
amount determined to be payable under this Section 7(d)(ii) shall be paid in a
lump sum;

 

(iii)          In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

(iv)          Stock options and stock appreciation rights held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and, in other respects (including
the period following termination during which such options and stock
appreciation rights may be exercised), such options and stock appreciation
rights shall be governed by the plans and programs and the agreements and other
documents pursuant to which such options and stock appreciation rights were
granted; provided, however, that no acceleration of vesting and exercisability
of any option or stock appreciation right granted on or after January 1, 2006
shall apply under this Section 7(d)(iv) if Executive’s Good Reason is based
solely on Good Reason as defined in Section 8(e)(ix); provided, however, if any
option or stock appreciation right granted after January 1, 2006 does not
become fully vested and exercisable upon Executive’s termination of employment
(governed by this Section 7(d)(iv)) after a Potential Change in Control but
before the Change in Control contemplated by such Potential Change in Control
occurs, such option or stock appreciation right shall remain in effect but not
be exercisable unless and until Executive thereafter becomes entitled to the
full vesting and exercisability of such option or stock appreciation right
pursuant to Section 2 of this Agreement upon occurrence of such Change in
Control, and, in such case, if such option or stock appreciation right cannot be
exercised due to the expiration of the term between the date of Executive’s
termination of employment and the date of such Change in Control, the Company
shall pay to Executive in one lump sum in the payroll period following the
payroll period in which such Change in Control occurs an amount equal to the
difference between the exercise price of such option or stock appreciation right
and its fair market value on the date of such Change in Control.

 

(v)           The performance period under any long-term incentive plan pursuant
to which equity or other awards have been granted shall be treated as satisfied
and any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination.  PERS for the year of termination shall be awarded which match the
dollar value pro-rata amount of annual incentive compensation payable pursuant
to Section 7(d)(iii) above and such PERS awards together with all outstanding
PERS awards, restricted stock, deferred stock awards and other long-term
incentive awards (to the extent then or previously earned, or earned as a result
of this Section) shall become fully vested and non-forfeitable at the date of
such termination, except the foregoing provisions of this Section 7(d)(v) shall
not apply to any PERS or other performance-based equity award or long-term
incentive award earned for performance in a performance period beginning on or
after January 1, 2006 or any non-performance-based equity award granted on or
after January 1, 2006 (including the RSUs granted as of January 3, 2006) if
Executive’s Good

 

13

--------------------------------------------------------------------------------


 

Reason is based solely on Good Reason as defined in Section 8(e)(ix); and, in
other respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

 

(vi)          All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

(vii)         All rights under any other benefit plan shall be governed by such
plan (subject to Section 5(b)); and

 

(viii)        For a period of two years after such termination, Executive shall
continue to participate in those employee and executive benefit plans and
programs under Section 5(b) to the extent such plans and programs provide
medical, disability and life insurance benefits in which Executive was
participating immediately prior to termination, the terms of which allow
Executive’s continued participation, as if Executive had continued in employment
with the Company during such period; provided, however, that such participation
shall terminate, or the benefits under such plans and programs shall be reduced,
if and to the extent Executive becomes covered (or is eligible to become
covered) by plans of a subsequent employer or other entity to which Executive
provides services during such period providing comparable benefits. For so long
as Executive shall participate in the Company plans and programs referred to in
this Section 7(d)(viii), Executive shall receive cash payments equal on an
after-tax basis to his cost for participating in such plans and programs, with
such payments to be made by the Company to Executive on a monthly basis and in
accordance with Section 7(g) of this Agreement.  If or when the terms of the
Company plans and programs referred to in this Section 7(d)(viii) do not allow
Executive’s continued participation, Executive shall instead be paid cash
payments equivalent on an after-tax basis to the value of the additional
benefits described in this Section 7(d)(viii) that Executive would have received
under such plans or programs had Executive continued to be employed during such
period, with such payments to be made by the Company to Executive on a monthly
basis during such period and in accordance with Section 7(g) of this Agreement
(it being understood that the Company payments to Executive attributable to
these benefits will be equal on an after-tax basis to the full monthly premium
cost to Executive to purchase such benefits independently, and shall not be
limited to the value of the Company contribution, if any, to the cost of an
employee’s coverage under any such medical, disability or life benefits plan,
but shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating).Notwithstanding the foregoing,
Executive must continue to satisfy the conditions set forth in Section 10 in
order to continue receiving the benefits provided under this Section 7(d)(viii).
Executive agrees to promptly notify the Company of any employment or other
arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(d)(viii); and the Company shall be entitled to
recover from Executive any payments and the fair market value of benefits
previously made or provided to Executive hereunder which would not have been
paid under this Section 7(d)(viii) if the Company had received adequate prior
notice as required by this sentence.  Notwithstanding the foregoing, nothing in
this Section 7(d)(viii) shall alter any right Executive may have to participate
in any Company medical, disability or life insurance benefits plan or program
that covers former employees of the Company in accordance with the generally
applicable terms of such plan or program nor shall it alter Executive’s right to
health coverage as provided by Section 5(b) of this Agreement.

 

If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(d).

 

(e)           Termination by the Company Without Cause Within Two Years After a
Change in Control.  The Company may terminate the employment of Executive
hereunder without Cause, simultaneously with or within two years after a Change
in Control, upon at least 90 days’ written notice to Executive.  The foregoing
notwithstanding, the Company may elect, by written notice to Executive, to
terminate Executive’s positions specified in Sections 1 and 3 and all other
obligations of Executive and the Company under Section 3 at a date earlier than
the expiration of such 90-day notice period, if so specified by the Company in
the written notice, provided that Executive shall be treated as an

 

14

--------------------------------------------------------------------------------


 

employee of the Company (without any assigned duties) for all other purposes of
this Agreement, including for purposes of Sections 4 and 5, from such specified
date until the expiration of such 90-day period.  An election by the Company not
to extend the Term pursuant to Section 2 hereof shall be deemed to be a
termination of Executive’s employment by the Company without Cause at the date
of expiration of the Term and shall be subject to this Section 7(e) if the date
of such termination coincides with or is within two years after a Change in
Control; provided, however, that, if Executive has attained age 65 at such date
of termination, such termination shall be deemed a Retirement of Executive.  At
the time Executive’s employment is terminated by the Company (i.e., at the
expiration of such notice period), the Term will terminate, all remaining
obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Company will
pay Executive at the time specified in Section 7(g), and Executive will be
entitled to receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           Cash in an aggregate amount equal to three times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the greater of (x) the portion of Executive’s annual
target incentive compensation potentially payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for the year
of termination or (y) the portion of Executive’s annual incentive compensation
that became payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year. The
amount determined to be payable under this Section 7(e)(ii) shall be paid in a
lump sum;

 

(iii)          In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

(iv)          Stock options and stock appreciation rights held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and any such options or stock
appreciation rights granted on or after the Effective Date shall remain
outstanding and exercisable until the stated expiration date of the option or
stock appreciation right as though Executive’s employment did not terminate,
and, in other respects, such options and stock appreciation rights shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such options and stock appreciation rights were granted;

 

(v)           The performance period under any long-term incentive plan pursuant
to which equity or other awards have been granted shall be treated as satisfied
and any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination.  PERS for the year of termination shall be awarded which match the
dollar value pro-rata amount of annual incentive compensation payable pursuant
to Section 7(e)(iii) above and such PERS awards together with all outstanding
PERS awards, restricted stock, deferred stock awards and other long-term
incentive awards (to the extent then or previously earned, or earned as a result
of this Section) shall become fully vested and non-forfeitable at the date of
such termination, and, in other respects, such awards shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
awards were granted;

 

 (vi)         All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

(vii)         All rights under any other benefit plan shall be governed by such
plan (subject to Section 5(b)); provided, however, that for purposes of any
retirement benefit payable under Section 5(b)(iv) or any other non-qualified
defined benefit program under which Executive is eligible for benefits,
Executive will be credited

 

15

--------------------------------------------------------------------------------


 

with three additional years of age (for all purposes) and three additional years
of service (for purposes of vesting and determining retirement benefits based on
the number of years of service); and

 

(viii)        For a period of three years after such termination, Executive
shall continue to participate in those employee and executive benefit plans and
programs under Section 5(b) to the extent such plans and programs provide
medical, disability and life insurance benefits in which Executive was
participating immediately prior to termination, the terms of which allow
Executive’s continued participation, as if Executive had continued in employment
with the Company during such period, and on terms no less favorable than the
terms applicable to Executive before the Change in Control; provided, however,
that such participation shall terminate, or the benefits under such plans and
programs shall be reduced, if and to the extent Executive becomes covered (or is
eligible to become covered) by plans of a subsequent employer or other entity to
which Executive provides services during such period providing comparable
benefits. For so long as Executive shall participate in the Company plans and
programs referred to in this Section 7(e)(viii), Executive shall receive cash
payments equal on an after-tax basis to his cost for participating in such plans
and programs, with such payments to be made by the Company to Executive on a
monthly basis and in accordance with Section 7(g) of this Agreement.  If or when
the terms of the Company plans and programs referred to in this
Section 7(e)(viii) do not allow Executive’s continued participation, Executive
shall instead be paid cash payments equivalent on an after-tax basis to the
value of the additional benefits described in this Section 7(e)(viii) that
Executive would have received under such plans or programs had Executive
continued to be employed during such period, with such payments to be made by
the Company to Executive on a monthly basis during such period and in accordance
with Section 7(g) of this Agreement (it being understood that the Company
payments to Executive attributable to these benefits will be equal on an
after-tax basis to the full monthly premium cost to Executive to purchase such
benefits independently, and shall not be limited to the value of the Company
contribution, if any, to the cost of an employee’s coverage under any such
medical, disability or life benefits plan, but shall not exceed the highest risk
premium charged by a carrier having an investment grade or better credit
rating). Notwithstanding the foregoing, Executive must continue to satisfy the
conditions set forth in Section 10 in order to continue receiving the benefits
provided under this Section 7(e)(viii).  Executive agrees to promptly notify the
Company of any employment or other arrangement by which Executive provides
services during the benefits-continuation period and of the nature and extent of
benefits for which Executive becomes eligible during such period which would
reduce or terminate benefits under this Section 7(e)(viii); and the Company
shall be entitled to recover from Executive any payments and the fair market
value of benefits previously made or provided to Executive hereunder which would
not have been paid under this Section 7(e)(viii) if the Company had received
adequate prior notice as required by this sentence. Notwithstanding the
foregoing, nothing in this Section 7(e)(viii) shall alter any right Executive
may have to participate in any Company medical, disability or life insurance
benefits plan or program that covers former employees of the Company in
accordance with the generally applicable terms of such plan or program nor shall
it alter Executive’s right to health coverage as provided by Section 5(b) of
this Agreement.

 

(f)            Termination by Executive for Good Reason Within Two Years After a
Change in Control.  Executive may terminate his employment hereunder for Good
Reason, simultaneously with or within two years after a Change in Control, upon
90 days’ written notice to the Company; provided, however, that, if the Company
has corrected the basis for such Good Reason within 30 days after receipt of
such notice, Executive may not terminate his employment for Good Reason, and
therefore Executive’s notice of termination will automatically become null and
void.  At the time Executive’s employment is terminated by Executive for Good
Reason (i.e., at the expiration of such notice period), the Term will terminate,
all obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Company will
pay Executive at the time specified in Section 7(g), and Executive will be
entitled to receive, the following:

 

(i)            Executive’s Compensation Accrued at Termination;

 

(ii)           Cash in an aggregate amount equal to three times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the greater of (x) the portion of Executive’s annual
target incentive compensation potentially payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for the year
of termination or (y) the portion of

 

16

--------------------------------------------------------------------------------


 

Executive’s annual incentive compensation that became payable in cash to
Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the latest year preceding the year of termination based on
performance actually achieved in that latest year.  The amount determined to be
payable under this Section 7(f)(ii) shall be paid in a lump sum;

 

(iii)          In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

 

(iv)          Stock options and stock appreciation rights held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and any such options or stock
appreciation rights granted on or after the Effective Date shall remain
outstanding and exercisable until the stated expiration date of the option or
stock appreciation right as though Executive’s employment did not terminate,
and, in other respects, such options and stock appreciation rights shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such options and stock appreciation rights were granted;

 

(v)           The performance period under any long-term incentive plan pursuant
to which equity or other awards have been granted shall be treated as satisfied
and any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination.  PERS for the year of termination shall be awarded which match the
dollar value pro-rata amount of annual incentive compensation payable pursuant
to Section 7(f)(iii) above and such PERS awards together with all outstanding
PERS awards, restricted stock, deferred stock awards and other long-term
incentive awards (to the extent then or previously earned, or earned as a result
of this Section) shall become fully vested and non-forfeitable at the date of
such termination, and, in other respects, such awards shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
awards were granted;

 

(vi)          All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

(vii)         All rights under any other benefit plan shall be governed by such
plan (subject to Section 5(b)); provided, however, that for purposes of any
retirement benefit payable under Section 5(b)(iv) or any other non-qualified
defined benefit program under which Executive is eligible for benefits,
Executive will be credited with three additional years of age (for all purposes)
and three additional years of service (for purposes of vesting and determining
retirement benefits based on the number of years of service) unless Executive’s
Good Reason is based solely on Good Reason as defined in Section 8(e)(ix); and

 

(viii)        For a period of three years after such termination, Executive
shall continue to participate in those employee and executive benefit plans and
programs under Section 5(b) to the extent such plans and programs provide
medical, disability and life insurance benefits in which Executive was
participating immediately prior to termination, the terms of which allow
Executive’s continued participation, as if Executive had continued in employment
with the Company during such period, and on terms no less favorable than the
terms applicable to Executive before the Change in Control; provided, however,
that such participation shall terminate, or the benefits under such plans and
programs shall be reduced, if and to the extent Executive becomes covered (or is
eligible to become covered) by plans of a subsequent employer or other entity to
which Executive provides services during such period providing comparable
benefits. For so long as Executive shall participate in the Company plans and
programs referred to in this

 

17

--------------------------------------------------------------------------------


 

Section 7(f)(viii), Executive shall receive cash payments equal on an after-tax
basis to his cost for participating in such plans and programs, with such
payments to be made by the Company to Executive on a monthly basis and in
accordance with Section 7(g) of this Agreement.  If or when the terms of the
Company plans and programs referred to in this Section 7(f)(viii) do not allow
Executive’s continued participation, Executive shall instead be paid cash
payments equivalent on an after-tax basis to the value of the additional
benefits described in this Section 7(f)(viii) that Executive would have received
under such plans or programs had Executive continued to be employed during such
period, with such payments to be made by the Company to Executive on a monthly
basis during such period and in accordance with Section 7(g) of this Agreement
(it being understood that the Company payments to Executive attributable to
these benefits will be equal on an after-tax basis to the full monthly premium
cost to Executive to purchase such benefits independently, and shall not be
limited to the value of the Company contribution, if any, to the cost of an
employee’s coverage under any such medical, disability or life benefits plan,
but shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating). Notwithstanding the foregoing,
Executive must continue to satisfy the conditions set forth in Section 10 in
order to continue receiving the benefits provided under this
Section 7(f)(viii).  Executive agrees to promptly notify the Company of any
employment or other arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(f)(viii); and the Company shall be entitled to
recover from Executive any payments and the fair market value of benefits
previously made or provided to Executive hereunder which would not have been
paid under this Section 7(f)(viii) if the Company had received adequate prior
notice as required by this sentence. Notwithstanding the foregoing, nothing in
this Section 7(f)(viii) shall alter any right Executive may have to participate
in any Company medical, disability or life insurance benefits plan or program
that covers former employees of the Company in accordance with the generally
applicable terms of such plan or program nor shall it alter Executive’s right to
health coverage as provided by Section 5(b) of this Agreement.

 

If any payment or benefit under this Section 7(f) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(f).

 

(g)           Other Terms Relating to Certain Terminations of Employment;
Reimbursements; Section 409A Exemptions; Delayed Payments Under Section 409A.

 

(i) Whether a termination is deemed to be at or within two years after a Change
in Control for purposes of Sections 7(c), (d), (e), or (f) is determined at the
date of termination, regardless of whether the Change in Control had occurred at
the time a notice of termination was given.  In the event Executive’s employment
terminates for any reason set forth in Section 7(b) through (f), Executive will
be entitled to the benefit of any terms of plans or agreements applicable to
Executive which are more favorable than those specified in this Section 7
(except in the case of annual incentives in lieu of which amounts are paid
hereunder).

 

(ii) Amounts payable under this Section 7 following Executive’s termination of
employment, other than those expressly payable on a deferred basis, will be paid
in the payroll period next following the payroll period in which termination of
employment occurs except as otherwise provided in this Section 7.

 

(iii) Any reimbursements made or in-kind benefits provided under this Agreement
shall be subject to the following conditions:

 

(A) the amount of expenses eligible for reimbursement or in-kind benefits
provided in any one taxable year of Executive shall not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided in any other
taxable year of Executive;

 

(B) the reimbursement of any expense shall be made each calendar quarter and not
later than the last day of Executive’s taxable year following Executive’s
taxable year in which the expense was incurred (unless this Agreement
specifically provides for reimbursement by an earlier date);

 

(C) the right to reimbursement of an expense or payment of an in-kind benefit
shall not be subject to liquidation or exchange for another benefit.

 

18

--------------------------------------------------------------------------------


 

In addition, with respect to any reimbursement made under Sections 5(b),
6(c)(vi), 7(c)(viii), 7(d)(viii), 7(e)(viii) and 7(f)(viii) for expenses for
medical coverage purchased by Executive, any such reimbursements made during the
period of time Executive would be entitled (or would, but for such
reimbursement, be entitled) to continuation coverage under the Company Health
Plan pursuant to COBRA if Executive had elected such coverage and paid the
applicable premiums shall be exempt from Section 409A of the Code and the
six-month delay in payment described hereinbelow pursuant to
Section 1.409A-1(b)(9)(v)(B) of the Regulations.

 

(iv) Executive’s right to reimbursements under this Agreement shall be treated
as a right to a series of separate payments under Section 1.409A-2(b)(2)(iii) of
the Regulations.

 

(v) It is intended that payments made under this Agreement due to Executive’s
termination of employment which are paid on or before the 15th day of the third
month following the end of Executive’s taxable year in which his termination of
employment occurs shall be exempt from compliance with Section 409A of the Code
pursuant to the exemption for short-term deferrals set forth in
Section 1.409A-1(b)(4) of the Regulations.

 

(vi) Anything in this Agreement to the contrary notwithstanding, payments to be
made under this Agreement upon termination of Executive’s employment which are
subject to Section 409A of the Code shall be delayed for six months following
such termination of employment if Executive is a Specified Employee as defined
in Section 8(g) on the date of his termination of employment.  Any payment or
reimbursement due within such six-month period shall be delayed to the end of
such six-month period. The Company will adjust the payment or reimbursement to
reflect the deferred payment date by multiplying the payment or reimbursement by
the product of the six-month CMT Treasury Bill annualized yield rate as
published by the U.S. Treasury for the date on which such payment or
reimbursement would have been made but for the delay (or the most appropriate
surrogate for such rate if such rate is not available) multiplied by a fraction,
the numerator of which is the number of days by which such payment or
reimbursement was delayed and the denominator of which is 365.  In the event of
a reimbursement that is required by other terms of this Agreement to be made on
an after-tax basis and which is subject to the six-month delay provided herein,
the reimbursement as adjusted in accordance with this Section 7(g) to reflect
the deferred payment date shall be paid to Executive on an after-tax and fully
grossed-up basis so that Executive is held economically harmless. The Company
will pay the adjusted payment or reimbursement at the beginning of the seventh
month following Executive’s termination of employment. Notwithstanding the
foregoing, if calculation of the amounts payable by any payment date specified
in this Section 7(g) is not administratively practicable due to events beyond
the control of Executive (or Executive’s beneficiary or estate) and for reasons
that are commercially reasonable, payment will be made as soon as
administratively practicable in compliance with Section 409A of the Code and the
Regulations thereunder.  In the event of Executive’s death during such six-month
period, payment will be made in the payroll period next following the payroll
period in which Executive’s death occurs.

 

(vii) Any payments to Executive in accordance with Sections 7(c) or 7(d) of this
Agreement following the occurrence of a Potential Change in Control but prior to
the Change in Control contemplated by such Potential Change in Control and any
remaining payments to Executive in accordance with Sections 7(e) or 7(f) of this
Agreement, respectively, following such Change in Control which are made as a
result of the last sentence of  Section 2 of this Agreement shall be deemed a
single payment made upon Executive’s termination of employment for purposes of
compliance with the permissible payment rules of Treasury Regulations Section
1.409A-3, but if such payments shall not qualify as a single payment made upon
Executive’s termination of employment under the permissible payment rules of
Treasury Regulations Section 1.409A-3, then the payments to be made under
Sections 7(e) or 7(f) of this Agreement shall be made upon the earlier of a
change in control of the Company within the meaning provided by Treasury
Regulations Section 1.409A-3(i)(5) or 12 months after Executive’s termination of
employment.

 

8.             Definitions Relating to Termination Events.

 

(a)           “Cause.”  For purposes of this Agreement, “Cause” shall mean
Executive’s

 

(i)            willful and continued failure to substantially perform his duties
hereunder (other than any such failure resulting from incapacity due to physical
or mental illness or Disability or any failure after the issuance of a notice of
termination by Executive for Good Reason) which failure is demonstrably and
materially damaging to the financial condition or reputation of the Company
and/or its subsidiaries, and which failure continues more than 48 hours after a
written demand for substantial performance is delivered to Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that Executive has not substantially performed his duties hereunder and
the demonstrable and material damage caused thereby; or

 

(ii)           the willful engaging by Executive in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise.

 

19

--------------------------------------------------------------------------------


 

No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company.  Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail.

 

(b)           “Change in Control.” For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if, during the term of this Agreement:

 

(i)            any “Person,” as such term is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then-outstanding securities;

 

(ii)           during any period of twenty-four months (not including any period
prior to the effectiveness of this Agreement), individuals who at the beginning
of such period constitute the Board, and any new director (other than (A) a
director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in Sections (8)(b)(i), (iii) or
(iv) hereof, (B) a director nominated by any Person (including the Company) who
publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control or (C) a director nominated by
any Person who is the Beneficial Owner, directly or indirectly, of securities of
the Company representing 10% or more of the combined voting power of the
Company’s securities) whose election by the Board or nomination for election by
the Company’s stockholders was approved in advance by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

 

(iii)          the stockholders of the Company approve any transaction or series
of transactions under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (A) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 66 2/3% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation and (B) after
which no Person holds 20% or more of the combined voting power of the
then-outstanding securities of the Company or such surviving entity;

 

(iv)          the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

 

(v)           the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Change in Control has occurred.

 

(c)           “Compensation Accrued at Termination.”  For purposes of this
Agreement, “Compensation Accrued at Termination” means the following:

 

(i)            The unpaid portion of annual base salary at the rate payable, in
accordance with Section 4(a) hereof, at the date of Executive’s termination of
employment, pro rated through such date of termination, payable in a lump sum at
the time specified in Section 6(d) or Section 7(g), as the case may be;

 

20

--------------------------------------------------------------------------------


 

(ii)           All vested, nonforfeitable amounts owing or accrued at the date
of Executive’s termination of employment under any compensation and benefit
plans, programs, and arrangements set forth or referred to in Sections 4(b) and
5(a) and 5(b) hereof (including any earned and vested annual incentive
compensation, and long-term incentive award) in which Executive theretofore
participated, payable in accordance with the terms and conditions of the plans,
programs, and arrangements (and agreements and documents thereunder) pursuant to
which such compensation and benefits were granted or accrued; and

 

(iii)          Reasonable business expenses and disbursements incurred by
Executive prior to Executive’s termination of employment, to be reimbursed to
Executive, as authorized under Section 5(f), in accordance the Company’s
reimbursement policies as in effect at the date of such termination, payable in
a lump sum in accordance with Section 7(g) with such reimbursements to be made
on a fully grossed-up and after-tax basis if Executive is subject to Federal,
state or local income tax on such reimbursements so that Executive is held
economically harmless.

 

(d)           “Disability.”  For purposes of this Agreement, “Disability” means
that Executive has been determined to be disabled in accordance with the
Company’s long-term disability plan by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months and
Executive has received at least three months of benefits under the Company’s
short-term disability and/or the long-term disability plan.

 

(e)           “Good Reason.”  For purposes of this Agreement, “Good Reason”
shall mean, without Executive’s express written consent, the occurrence of any
of the following circumstances unless, in the case of subsections (i), (iv),
(vi) or (viii) hereof, such circumstances are fully corrected prior to the date
of termination specified in the notice of termination given in respect thereof:

 

(i)            the assignment to Executive of duties inconsistent with
Executive’s position and status hereunder, or an alteration, adverse to
Executive, in the nature of Executive’s duties, responsibilities, and
authorities, Executive’s positions or the conditions of Executive’s employment
from those specified in Section 3 or otherwise hereunder (other than inadvertent
actions which are promptly remedied); for this purpose, it shall constitute
“Good Reason” under this subsection (e)(i) if Executive shall be required to
report to and take direction from any person or body other than the Chief
Executive Officer of the Company and the Board, except the foregoing shall not
constitute Good Reason if occurring in connection with the termination of
Executive’s employment for Cause, Disability, Retirement, as a result of
Executive’s death, or as a result of action by or with the consent of Executive;

 

(ii)           (A) a reduction by the Company in Executive’s Base Salary,
(B) the setting of Executive’s annual target incentive opportunity or payment of
earned annual incentive in amounts less than specified under or otherwise not in
conformity with Section 4 hereof, (C) a change in compensation or benefits not
in conformity with Section 5, or (D) a reduction, after a Change in Control in
perquisites from the level of such perquisites as in effect immediately prior to
the Change in Control or as the same may have been increased from time to time
after the Change in Control except for across-the-board perquisite reductions
similarly affecting all senior executives of the Company and all senior
executives of any Person in control of the Company;

 

(iii)          the relocation of the principal place of Executive’s employment
not in conformity with Section 3(b) hereof; for this purpose, required travel on
the Company’s business will not constitute a relocation so long as the extent of
such travel is substantially consistent with Executive’s customary business
travel obligations in periods prior to the Restatement Date.  During a
reasonable period following the Restatement Date, Executive will make the
transition between the principal place of his employment prior to the
Restatement Date (governed by the Agreement as then in effect) and the principal
place of employment specified in Section 3(b) as of the Restatement Date. Such
transition will not be deemed to breach Section 3(b) or give rise to Good Reason
hereunder;

 

21

--------------------------------------------------------------------------------


 

(iv)          the failure by the Company to pay to Executive any portion of
Executive’s compensation or to pay to Executive any portion of an installment of
deferred compensation under any deferred compensation program of the Company
within seven days of the date such compensation is due;

 

(v)           the failure by the Company to continue in effect any material
compensation or benefit plan in which Executive participated immediately prior
to a Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company to continue Executive’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amounts of compensation or benefits provided and the level of
Executive’s participation relative to other participants, as existed at the time
of the Change in Control;

 

(vi)          the failure of the Company to obtain a satisfactory agreement from
any successor to the Company to fully assume the Company’s obligations and to
perform under this Agreement, as contemplated in Section 12(b) hereof, in a form
reasonably acceptable to Executive;

 

(vii)         any election by the Company not to extend the Term of this
Agreement at the next possible extension date under Section 2 hereof, unless
Executive will have attained age 65 at or before such extension date;

 

(viii)        any other failure by the Company to perform any material
obligation under, or breach by the Company of any material provision of, this
Agreement; or

 

(ix)          Executive determines, in his sole discretion, that any other
circumstance constitutes “Good Reason” or otherwise determines to terminate his
employment hereunder, subject to 90 days’ notice.

 

Notwithstanding the foregoing, if Executive terminates his employment after a
Potential Change in Control but prior to the Change in Control contemplated by
such Potential Change in Control, a determination as to whether Executive will
be deemed to have terminated his employment for Good Reason upon such Change in
Control as provided in Section 2 of this Agreement will be made by substituting
“Potential Change in Control” for “Change in Control” each place it appears in
Sections 8(e)(ii) and (v) above.

 

Notwithstanding the foregoing provisions of this Section 8(e), and solely for
purposes of the payment of restricted stock units, stock appreciation rights,
PERS and other equity-based awards that are potentially subject to Section 409A
of the Code and which become payable as a result of Executive’s termination of
employment for “Good Reason” prior to or more than two years after a Change in
Control under Section 7(d)(v) of this Agreement and not for any other purpose
(it being understood that such awards are automatically accelerated upon a
Change in Control pursuant to Section 5(c) of this Agreement), the following
definition of Good Reason shall apply in lieu of the foregoing definition:

 

“Good Reason” shall mean, without Executive’s express written consent, the
occurrence of any of the following circumstances provided that Executive shall
have given notice of such circumstance(s) to the Company within a period not to
exceed 90 days of the initial existence of such circumstance(s) and the Company
shall not have remedied such circumstance(s) within 30 days after receipt of
such notice:

 

(A)                            the assignment to Executive of duties materially
inconsistent with Executive’s position and status hereunder, or an alteration,
materially adverse to Executive, in the nature of Executive’s duties,
responsibilities, and authorities, Executive’s positions or the conditions of
Executive’s employment from those specified in Section 3 or otherwise hereunder
(other than inadvertent actions which are promptly remedied); for this purpose,
it shall constitute “Good Reason” under this subsection (e)(A) if Executive
shall be required to report to and take direction from any person or body other
than the Chief Executive Officer of the Company and the Board, except the
foregoing shall not constitute Good Reason if occurring in connection with the
termination of Executive’s employment for Cause, Disability, Retirement, as a
result of Executive’s death, or as a result of action by or with the consent of
Executive;

 

22

--------------------------------------------------------------------------------


 

(B)                              (I) a material reduction by the Company in
Executive’s Base Salary, (II) the setting of Executive’s annual target incentive
opportunity or payment of earned annual incentive in amounts materially less
than specified under or otherwise not in material conformity with Section 4
hereof, or (III) a material change in compensation or benefits not in material
conformity with Section 5;

 

(C)                              the relocation of the principal place of
Executive’s employment not in material conformity with Section 3(b) hereof; for
this purpose, required travel on the Company’s business will not constitute a
relocation so long as the extent of such travel is substantially consistent with
Executive’s customary business travel obligations in periods prior to the
Restatement Date. During a reasonable period following the Restatement Date,
Executive will make the transition between the principal place of his employment
prior to the Restatement Date (governed by the Agreement as then in effect) and
the principal place of employment specified in Section 3(b) as of the
Restatement Date. Such transition will not be deemed to breach Section 3(b) or
give rise to Good Reason hereunder;

 

(D)                             the failure by the Company to pay to Executive
any material portion of Executive’s compensation or to pay to Executive any
material portion of an installment of deferred compensation under any deferred
compensation program of the Company within a reasonable time after such
compensation is due;

 

(E)                               the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to fully assume the
Company’s obligations and to perform under this Agreement, as contemplated in
Section 12(b) hereof, in a form reasonably acceptable to Executive;

 

(F)                               any election by the Company not to extend the
Term of this Agreement at the next possible extension date under Section 2
hereof, unless Executive will have attained age 65 at or before such extension
date; or

 

(G)                              any other failure by the Company to perform any
material obligation under, or breach by the Company of any material provision
of, this Agreement;

 

provided, however, that a forfeiture under Section 10(f) shall not constitute
“Good Reason.”

 

(f)            “Potential Change in Control”  For purposes of this Agreement, a
“Potential Change in Control” shall be deemed to have occurred if, during the
term of this Agreement:

 

(i)            the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;

 

(ii)           any Person (including the Company) publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control; or

 

(iii)          the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.

 

(g)       “Specified Employee” For purposes of this Agreement, a “Specified
Employee” shall mean an employee of the Company, at a time when any stock of the
Company is publicly traded on an established securities market or otherwise, who
satisfies the requirements for being designated a “key employee” under
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year. Notwithstanding the foregoing, all employees who are
nonresident aliens during an entire calendar year are excluded for purposes of
determining which employees meet the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code without regard to Section 416(i)(5) 

 

23

--------------------------------------------------------------------------------


 

of the Code for such calendar year. The term “nonresident alien” as used herein
shall have the meaning set forth in Regulations Section 1.409A-1(j).  In the
event of any corporate spinoff or merger, the determination of which employees
meet the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code
without regard to Section 416(i)(5) of the Code for any calendar year shall be
determined in accordance with Regulations Section 1.409A-1(i)(6).

 

9.                 Rabbi Trust Obligation Upon Potential Change in Control;
Excise Tax-Related Provisions.

 

(a)       Rabbi Trust Funded Upon Potential Change in Control. In the event of a
Potential Change in Control or Change in Control, the Company shall, not later
than 15 days thereafter, have established one or more rabbi trusts and shall
deposit therein cash in an amount sufficient to provide for full payment of all
potential obligations of the Company that would arise assuming consummation of a
Change in Control, or has arisen in the case of an actual Change in Control, and
a subsequent termination of Executive’s employment under Section 7(e) or 7(f),
and potential obligations under the last sentence of Section 2 of this
Agreement. Such rabbi trust(s) shall be irrevocable and shall provide that the
Company may not, directly or indirectly, use or recover any assets of the
trust(s) until such time as all obligations which potentially could arise
hereunder have been settled and paid in full, subject only to the claims of
creditors of the Company in the event of insolvency or bankruptcy of the
Company; provided, however, that if no Change in Control has occurred within two
years after such Potential Change in Control, such rabbi trust(s) shall at the
end of such two-year period become revocable and may thereafter be revoked by
the Company.

 

(b)       Gross-up If Excise Tax Would Apply.  In the event Executive becomes
entitled to any amounts or benefits payable in connection with a Change in
Control or other change in ownership or control (whether or not such amounts are
payable pursuant to this Agreement) (the “Change in Control Payments”), if any
of such Change in Control Payments are subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Code (or any similar federal, state or local tax
that may hereafter be imposed), the Company shall pay to Executive at the time
specified in Section 9(b)(iii) hereof an additional amount (the “Gross-Up
Payment”) such that the net amount retained by Executive, after deduction of any
Excise Tax on the Total Payments (as hereinafter defined) and any federal, state
and local income tax and Excise Tax upon the payments provided for by
Section 9(b), shall be equal to the Total Payments.

 

(i)                                   For purposes of determining whether any of
the Change in Control Payments will be subject to the Excise Tax and the amount
of such Excise Tax:

 

(A)          any payments or benefits received or to be received by Executive in
connection with a Change in Control or other change in ownership or control or
Executive’s termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
Person whose actions result in a Change in Control or any Person affiliated with
the Company or such Person) (which, together with the Change in Control
Payments, constitute the “Total Payments”) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax, unless in the opinion of
nationally-recognized tax counsel selected by Executive such other payments or
benefits (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax;

 

(B)           the amount of the Total Payments which shall be treated as subject
to the Excise Tax shall be equal to the lesser of (x) the total amount of the
Total Payments and (y) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code (after applying
Section 9(b)(i)(A) hereof); and

 

(C)           the value of any non-cash benefits or any deferred payments or
benefit shall be determined by a nationally-recognized accounting firm selected
by Executive in accordance with the principles of Sections 280G(d)(3) and (4) of
the Code.

 

24

--------------------------------------------------------------------------------


 

(ii)                                For purposes of determining the amount of
the Gross-Up Payment, Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of Executive’s
residence in the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could actually be
obtained from deduction of such state and local taxes by Executive.  In the
event that the Excise Tax is subsequently determined to be less than the amount
taken into account and paid to Executive hereunder, Executive shall file for a
refund of such excess Excise Tax.  Executive shall repay to the Company the
excess Excise Tax amount actually refunded to Executive by the Internal Revenue
Service within ten business days after the later of (A) the date that the
Internal Revenue Service makes a final determination (within the meaning of
Section 1313 of the Code) that an overpayment of such Excise Tax was made (and
including a final determination of the amount thereof) and (B) the actual
receipt of the refund check from the Internal Revenue Service for the amount of
such overpayment of Excise Tax by Executive; provided, however, if no refund
shall be due to Executive because such overpayment of the Excise Tax has been
applied to satisfy Executive’s other tax liabilities, Executive shall notify the
Company of such application of the overpayment to Executive’s other tax
liabilities and shall pay to the Company within ten business days after such
application of the overpayment to Executive’s other tax liabilities the amount
of the Excise Tax that would otherwise have been refunded. In the event that the
Excise Tax is determined to exceed the amount taken into account and paid
hereunder, the Company shall make an additional Gross-Up Payment in respect of
such excess within ten business days after the time that the amount of such
excess is determined but in no event later than 30 days after the Change in
Control.  In no event shall any Gross-Up Payment be made under this
Section 9(b) later than the last day of Executive’s taxable year next following
Executive’s taxable year in which Executive remits the Excise Tax.  Anything in
this Section 9(b) to the contrary notwithstanding, any Gross-Up Payment to be
made hereunder shall be subject to such delay in payment as may apply under
Section 7(g) of this Agreement (including but not limited to Section 7(g)(vi))
in the event that such payment is made in connection with Executive’s
termination of employment and is subject to Section 409A of the Code.

 

(iii)                             The Gross-Up Payment provided for in this
Section 9(b) shall be made at the same time as any payments giving rise to an
Excise Tax are made; provided, however, that if the amount of such Gross-Up
Payment cannot be finally determined at the same time as the payments giving
rise to an Excise Tax are made, the Company shall pay to Executive at the time
the payments giving rise to an Excise Tax are made an estimate, as determined in
good faith by the Company pursuant to Section 9(b)(iv) hereof, of the amount of
such Gross-Up Payment and shall pay the remainder of such Gross-Up Payment at
the time provided in Section 9(b)(ii) above.  Executive’s right to payments
under this Section 9(b) shall be treated as a right to a series of separate
payments under Section 1.409A-2(b)(2)(iii) of the Regulations.

 

(iv)                              All determinations under this
Section 9(b) shall be made by the Company at its expense using a nationally
recognized public accounting firm selected by Executive, and such determination
shall be binding upon Executive and the Company.

 

10.               Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement.

 

(a)       Non-Competition. Without the consent in writing of the Board,
Executive will not, at any time during the Term and for a period of two years
following termination of Executive’s employment for any reason, acting alone or
in conjunction with others, directly or indirectly (i) engage (either as owner,
investor, partner, stockholder, employer, employee, consultant, advisor, or
director) in any business in which he has been directly engaged on behalf of the
Company or any affiliate, or has supervised as an executive thereof, during the
last two years prior to such termination, or which was engaged in or planned by
the Company or an affiliate at the time of such termination, in any geographic
area in which such business was conducted or planned to be conducted;
(ii) induce any customers of the Company or any of its

 

25

--------------------------------------------------------------------------------


 

affiliates with whom Executive has had contacts or relationships, directly or
indirectly, during and within the scope of his employment with the Company or
any of its affiliates, to curtail or cancel their business with the Company or
any such affiliate; (iii) induce, or attempt to influence, any employee of the
Company or any of its affiliates to terminate employment; or (iv) solicit, hire
or retain as an employee or independent contractor, or assist any third party in
the solicitation, hire, or retention as an employee or independent contractor,
any person who during the previous 12 months was an employee of the Company or
any affiliate; provided, however, that the limitation contained in clause
(i) above shall not apply if Executive’s employment is terminated as a result of
a termination by the Company without Cause within two years following a Change
in Control or is terminated by Executive for Good Reason within two years
following a Change in Control, and provided further, that activities engaged in
by or on behalf of the Company are not restricted by this covenant. The
provisions of subparagraphs (i), (ii), (iii), and (iv) above are separate and
distinct commitments independent of each of the other subparagraphs.  It is
agreed that the ownership of not more than one percent of the equity securities
of any company having securities listed on an exchange or regularly traded in
the over-the-counter market shall not, of itself, be deemed inconsistent with
clause (i) of this Section 10(a).

 

(b)       Non-Disclosure; Ownership of Work. Executive shall not, at any time
during the Term and thereafter (including following Executive’s termination of
employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Company, any proprietary
information, secrets, organizational or employee information, or other
confidential information belonging or relating to the Company and its affiliates
and customers so long as such information has not otherwise been disclosed or is
not otherwise in the public domain, except as required by law or pursuant to
legal process. In addition, upon termination of employment for any reason,
Executive will return to the Company or its affiliates all documents and other
media containing information belonging or relating to the Company or its
affiliates. Executive will promptly disclose in writing to the Company all
inventions, discoveries, developments, improvements and innovations
(collectively referred to as “Inventions”) that Executive has conceived or made
during the Term; provided, however, that in this context “Inventions” are
limited to those which (i) relate in any manner to the existing or contemplated
business or research activities of the Company and its affiliates; (ii) are
suggested by or result from Executive’s work at the Company; or (iii) result
from the use of the time, materials or facilities of the Company and its
affiliates. All Inventions will be the Company’s property rather than
Executive’s. Should the Company request it, Executive agrees to sign any
document that the Company may reasonably require to establish ownership in any
Invention.

 

(c)       Cooperation With Regard to Litigation.  Executive agrees to cooperate
with the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by making himself
available to testify on behalf of the Company or any subsidiary or affiliate of
the Company, in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company, or any subsidiary
or affiliate of the Company, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as requested. The Company agrees to
reimburse Executive, on an after-tax basis each calendar quarter, for all
expenses actually incurred in connection with his provision of testimony or
assistance in accordance with the provisions of Section 7(g) of this Agreement
but not later than the last day of the year in which the expense was incurred.

 

(d)       Non-Disparagement. Executive shall not, at any time during the Term
and thereafter, make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage the Company or any of its
subsidiaries or affiliates or their respective officers, directors, employees,
advisors, businesses or reputations.  Notwithstanding the foregoing, nothing in
this Agreement shall preclude Executive from making truthful statements that are
required by applicable law, regulation or legal process.

 

(e)       Release of Employment Claims.  Executive agrees, as a condition to
receipt of any termination payments and benefits provided for in Sections 6 and
7 herein (other than Compensation Accrued at Termination), that he will execute
a general release agreement, in substantially the form set forth in Attachment A
to this Agreement, releasing any and all claims arising out of Executive’s
employment other than enforcement of this Agreement and other than with respect
to vested rights or rights provided for under any equity plan, any compensation
plan or any benefit plan or arrangement of the Company or rights to
indemnification under any agreement, law, Company organizational

 

26

--------------------------------------------------------------------------------


 

document or policy, or otherwise.  The Company will provide Executive with a
copy of such release simultaneously with or as soon as administratively
practicable following the delivery of the notice of termination provided in
Sections 6 and 7 of this Agreement, but not later than 21 days before (45 days
before if Executive’s termination is part of an exit incentive or other
employment termination program offered to a group or class of employees)
Executive’s termination of employment.  Executive shall deliver the executed
release to the Company eight days before the date provided in Section 7(g) of
this Agreement for the payment of the termination payments and benefits payable
under Sections 6 and 7 of this Agreement.

 

(f)        Forfeiture of Outstanding Options.  The provisions of Sections 6 and
7 notwithstanding, if Executive willfully and materially fails to substantially
comply with any restrictive covenant under this Section 10 or willfully and
materially fails to substantially comply with any material obligation under this
Agreement, all options to purchase Common Stock granted by the Company and then
held by Executive or a transferee of Executive shall be immediately forfeited
and thereupon such options shall be cancelled. Notwithstanding the foregoing,
Executive shall not forfeit any option unless and until there shall have been
delivered to him, within six months after the Board (i) had knowledge of conduct
or an event allegedly constituting grounds for such forfeiture and (ii) had
reason to believe that such conduct or event could be grounds for such
forfeiture, a copy of a resolution duly adopted by a majority affirmative vote
of the membership of the Board (excluding Executive) at a meeting of the Board
called and held for such purpose (after giving Executive reasonable notice
specifying the nature of the grounds for such forfeiture and not less than 30
days to correct the acts or omissions complained of, if correctable, and
affording Executive the opportunity, together with his counsel, to be heard
before the Board) finding that, in the good faith opinion of the Board,
Executive has engaged and continues to engage in conduct set forth in this
Section 10(f) which constitutes grounds for forfeiture of Executive’s options;
provided, however, that if any option is exercised after delivery of such notice
and the Board subsequently makes the determination described in this sentence,
Executive shall be required to pay to the Company an amount equal to the
difference between the aggregate value of the shares acquired upon such exercise
at the date of the Board determination and the aggregate exercise price paid by
Executive. Any such forfeiture shall apply to such options notwithstanding any
term or provision of any option agreement. In addition, options granted to
Executive on or after January 1, 2000, and gains resulting from the exercise of
such options, shall be subject to forfeiture in accordance with the Company’s
standard policies relating to such forfeitures and clawbacks, as such policies
are in effect at the time of grant of such options.

 

(g)       Survival. The provisions of this Section 10 shall survive the
termination of the Term and any termination or expiration of this Agreement.

 

11.               Governing Law; Disputes; Arbitration.

 

(a)       Governing Law.  This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the State of
Connecticut, without regard to conflicts of law principles, except insofar as
federal laws and regulations and the Delaware General Corporation Law may be
applicable.  All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
from this Agreement. The invalidity of any such portion shall not affect the
force, effect, and validity of the remaining portion hereof. If any court
determines that any provision of Section 10 of this Agreement is unenforceable
because of the duration or geographic scope of such provision, it is the
parties’ intent that such court shall have the power to modify the duration or
geographic scope of such provision, as the case may be, to the extent necessary
to render the provision enforceable and, in its modified form, such provision
shall be enforced.  Anything in this Agreement to the contrary notwithstanding,
the terms of this Agreement shall be interpreted and applied in a manner
consistent with the requirements of Section 409A of the Code and the Regulations
so as not to subject Executive to the payment of any tax penalty or interest
which may be imposed by Section 409A of the Code and the Company shall have no
right to accelerate or make any payment under this Agreement except to the
extent such action would not subject Executive to the payment of any tax penalty
or interest under Section 409A of the Code.  If all or a portion of the benefits
and payments provided under this Agreement constitute taxable income to
Executive for any taxable year that is prior to the taxable year in which such
payments and/or benefits are to be paid to Executive as a result of the
Agreement’s failure to comply with the requirements of Section 409A of the Code
and the Regulations, the applicable payment or

 

27

--------------------------------------------------------------------------------


 

benefit shall be paid immediately to Executive to the extent such payment or
benefit is required to be included in income.  If Executive becomes subject to
any tax penalty or interest under Section 409A of the Code by reason of this
Agreement, the Company shall reimburse Executive on a fully grossed-up and
after-tax basis for any such tax penalty or interest (so that Executive is held
economically harmless) ten business days prior to the date such tax penalty or
interest is due and payable by Executive to the government.

 

(b)       Reimbursement of Expenses in Enforcing Rights.  The Company shall
promptly pay or reimburse all reasonable costs and expenses (including fees and
disbursements of counsel and pension experts) incurred by Executive in seeking
to interpret this Agreement or enforce rights pursuant to this Agreement or in
any proceeding in connection therewith brought by Executive, whether or not
Executive is ultimately successful in enforcing such rights or in such
proceeding; provided, however, that no reimbursement shall be owed with respect
to expenses relating to any unsuccessful assertion of rights or proceeding if
and to the extent that such assertion or proceeding was initiated or maintained
in bad faith or was frivolous, as determined by the arbitrators in accordance
with Section 11(c) or a court having jurisdiction over the matter.  Any such
payment or reimbursement shall be made on an after-tax basis each calendar
quarter for all costs and expenses actually incurred as provided in this
Section 11(b) and in accordance with the provisions of Section 7(g) of this
Agreement, but not later than the last day of the year in which the expense was
incurred.

 

(c)       Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Fairfield, CT, by three arbitrators in accordance with the rules of the American
Arbitration Association in effect at the time of submission to arbitration.
Judgment may be entered on the arbitrators’ award in any court having
jurisdiction. For purposes of entering any judgment upon an award rendered by
the arbitrators, the Company and Executive hereby consent to the jurisdiction of
any or all of the following courts: (i) the United States District Court for the
District of Connecticut, (ii) any of the courts of the State of Connecticut, or
(iii) any other court having jurisdiction. The Company and Executive further
agree that any service of process or notice requirements in any such proceeding
shall be satisfied if the rules of such court relating thereto have been
substantially satisfied. The Company and Executive hereby waive, to the fullest
extent permitted by applicable law, any objection which it may now or hereafter
have to such jurisdiction and any defense of inconvenient forum. The Company and
Executive hereby agree that a judgment upon an award rendered by the arbitrators
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Subject to Section 11(b) of this Agreement, the Company
shall bear all costs and expenses arising in connection with any arbitration
proceeding pursuant to this Section 11 and shall pay such costs and expenses
each calendar quarter in accordance with the provisions of Section 7(g) of this
Agreement, but not later than the last day of the year in which the expense was
incurred. Notwithstanding any provision in this Section 11, Executive shall be
paid and shall be entitled to seek specific performance of Executive’s right to
be paid during the pendency of any dispute or controversy arising under or in
connection with this Agreement.

 

(d)       Interest on Unpaid Amounts.  Any amount which has become payable
pursuant to the terms of this Agreement or any decision by arbitrators or
judgment by a court of law pursuant to this Section 11 but which has not been
timely paid shall bear interest at the prime rate in effect at the time such
amount first becomes payable, as quoted by the Company’s principal bank, except
as otherwise provided in Sections 5(c), 5(h) and 7(g) of this Agreement
(concerning interest payable with respect to certain delayed payments that are
subject to Section 409A of the Code).

 

12.               Miscellaneous.

 

(a)       Integration. During the Term of this Agreement, this Agreement cancels
and supersedes any and all prior employment agreements and understandings
between the parties hereto with respect to the employment of Executive by the
Company, any parent or predecessor company, and the Company’s subsidiaries
during the Term, except for contracts, plans or arrangements relating to
compensation, equity or benefits under executive compensation, equity or benefit
plans of the Company and its subsidiaries. Notwithstanding the foregoing, in the
event of any conflict or ambiguity between this Agreement and a
Change-in-Control Agreement executed by Executive and the Company, the
provisions of this Agreement shall govern except that Executive shall remain
entitled to any provision, right or benefit under a Change-in-Control Agreement
executed by the Company, for so long as such Change-in-Control Agreement remains
in effect, if and to the extent that such provision, right or benefit is more
favorable to Executive than a corresponding provision, right or benefit under
this Agreement (or if there is no corresponding

 

28

--------------------------------------------------------------------------------


 

provision, right or benefit under this Agreement).  If a provision, right or
benefit under a Change-in-Control Agreement is more favorable to Executive than
a corresponding provision, right or benefit under this Agreement (or if there is
no corresponding provision, right or benefit under this Agreement), such
provision, right or benefit shall be deemed included in this Agreement without
any requirement to give effect to the entirety of the Change-in-Control
Agreement from which such provision, right or benefit arose.  Notwithstanding
the foregoing, no payment or benefit under a Change-in-Control Agreement shall
be made or extended which duplicates any payment or benefit hereunder. This
Agreement constitutes the entire agreement among the parties with respect to the
matters herein provided, and no modification or waiver of any provision hereof
shall be effective unless in writing and signed by the parties hereto. Executive
shall not be entitled to any payment or benefit under this Agreement which
duplicates a payment or benefit received or receivable by Executive under any
prior agreements and understandings or under any benefit or compensation plan of
the Company which are in effect.

 

(b)       Successors; Transferability. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

 

As used in this Agreement, “Company” shall mean IMS Health Incorporated or any
wholly owned subsidiary of IMS Health Incorporated domiciled in the United
Kingdom to which IMS Health Incorporated may assign its rights and obligations
hereunder, provided that the performance of all such obligations hereunder by
such subsidiary shall be guaranteed by IMS Health Incorporated, and references
to plans and programs shall refer to those of IMS Health Incorporated and its
subsidiaries.  In addition, the term “Company” or “IMS Health Incorporated”
shall include any successor to the business and/or assets of IMS Health
Incorporated which assumes and agrees to perform this Agreement by operation of
law, or otherwise and, in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition. Neither this Agreement nor the rights or obligations
hereunder of the parties hereto shall be transferable or assignable by
Executive, except in accordance with the laws of descent and distribution or as
specified in Section 12(c), or by the Company except to a successor as defined
in this Section 12(b).

 

(c)       Beneficiaries. Executive shall be entitled to designate (and change,
to the extent permitted under applicable law) a beneficiary or beneficiaries to
receive any compensation or benefits provided hereunder following Executive’s
death.

 

(d)       Notices. Whenever under this Agreement it becomes necessary to give
notice, such notice shall be in writing, signed by the party or parties giving
or making the same, and shall be served on the person or persons for whom it is
intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:

 

 

If to the Company:

 

 

 

IMS HEALTH INCORPORATED

 

901 Main Avenue, Suite 612

 

Norwalk, CT 06851

 

 

 

Attention: Chief Executive Officer

 

 

 

If to Executive:

 

 

 

M. Gilles Pajot

 

 

 

c/o Monica Kurnatowska

 

Baker & McKenzie LLP

 

100 New Bridge Street

 

London EC4V 6JA

 

29

--------------------------------------------------------------------------------


 

If the parties by mutual agreement supply each other with telecopier numbers for
the purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.

 

(e)       Reformation. The invalidity of any portion of this Agreement shall not
be deemed to render the remainder of this Agreement invalid.

 

(f)        Headings. The headings of this Agreement are for convenience of
reference only and do not constitute a part hereof.

 

(g)       No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.

 

(h)       No Obligation To Mitigate. Executive shall not be required to seek
other employment or otherwise to mitigate Executive’s damages upon any
termination of employment, and any compensation or benefits received from any
other employment of Executive shall not mitigate or reduce the obligations of
the Company or the rights of Executive hereunder, except that, to the extent
Executive receives from a subsequent employer health or other insurance benefits
that are similar to the benefits referred to in Section 5(b) hereof, any such
benefits to be provided by the Company to Executive following the Term shall be
correspondingly reduced.

 

(i)        Offsets; Withholding. The amounts required to be paid by the Company
to Executive pursuant to this Agreement shall not be subject to offset other
than with respect to any amounts that are owed to the Company by Executive due
to his receipt of funds as a result of his fraudulent activity. The foregoing
and other provisions of this Agreement notwithstanding, all payments to be made
to Executive under this Agreement, including under Sections 6 and 7, or
otherwise by the Company, will be subject to withholding to satisfy required
withholding taxes and other required deductions.

 

(j)        Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of Executive, his heirs, executors, administrators
and beneficiaries, and shall be binding upon and inure to the benefit of the
Company and its successors and assigns.

 

(k)       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

13.           Indemnification.

 

All rights to indemnification by the Company now existing in favor of Executive
as provided in the Company’s Certificate of Incorporation or By-laws or pursuant
to other agreements in effect on or immediately prior to the Effective Date
shall continue in full force and effect from the Effective Date (including all
periods after the expiration of the Term), and the Company shall also advance
expenses on a fully grossed-up and after-tax basis for which indemnification may
be ultimately claimed as such expenses are incurred to the fullest extent
permitted under applicable law, subject to any requirement that Executive
provide an undertaking to repay such advances if it is ultimately determined
that Executive is not entitled to indemnification; provided, however, that any
determination required to be made with respect to whether Executive’s conduct
complies with the standards required to be met as a condition of indemnification
or advancement of expenses under applicable law and the Company’s Certificate of
Incorporation, By-laws, or other agreement shall be made by independent counsel
mutually acceptable to Executive and the Company (except to the extent otherwise
required by law) which determination shall be subject to arbitration in
accordance with Section 11(c) of this Agreement. The standard for
indemnification or advancement of costs and expenses incurred by Executive in
seeking to interpret this Agreement or enforce rights pursuant to this Agreement
or in any proceeding in connection therewith shall be governed by
Section 11(b) of this Agreement. After the date hereof, the Company shall not
amend its Certificate of

 

30

--------------------------------------------------------------------------------


 

Incorporation or By-laws or any agreement in any manner which adversely affects
the rights of Executive to indemnification thereunder. Any provision contained
herein notwithstanding, this Agreement shall not limit or reduce any rights of
Executive to indemnification pursuant to applicable law.  In addition, the
Company will maintain directors’ and officers’ liability insurance in effect and
covering acts and omissions of Executive during the Term and for a period of six
years thereafter on terms substantially no less favorable than those in effect
on the date of execution of this Agreement.

 

IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this instrument to be duly executed this 24th day of October, 2008.

 

 

IMS HEALTH INCORPORATED

 

 

 

 

 

By:

/s/ David R. Carlucci

 

David R. Carlucci

 

Chairman of the Board, Chief Executive Officer and President

 

 

 

 

 

/s/ Gilles Pajot

 

Gilles Pajot

 

31

--------------------------------------------------------------------------------


 

Addendum A

 

Effective as of the Restatement Date

 

I.              Definitions.  The terms used in this Addendum A shall have the
meanings provided in the Employment Agreement as of the Restatement Date except
as otherwise provided below:

 

“Actuarial Equivalent” or “Actuarially Equivalent”, for purposes of determining
the lump sum value of Executive’s Supplemental Benefit, shall be computed on the
basis of the Applicable Mortality Table and by using an interest rate equal to
85% of the average of the yields on 15-year non-callable U.S. Treasury bonds (or
such reasonable equivalent to such bonds as the Company may determine) as of the
close of business on the last business day of each of the three months
immediately preceding the date of determination.

 

“Annual Accrual Rate” shall mean 3.25%.

 

“Applicable Mortality Table” shall mean the mortality table described in
Section 417(e)(3)(A)(ii)(I) of the Code.

 

“Average Final Compensation” shall mean Executive’s average annual Eligible
Compensation during the last 60 consecutive months of service with the Company
(or during the total number of consecutive months, if fewer than 60),
immediately prior to Executive’s termination of employment with the Company, but
in no event less than 619,295 British Pounds Sterling.

 

“Beneficiary” shall mean the beneficiary designated by Executive or, in the
absence of a beneficiary designation by Executive, his estate.

 

“Credited Service” shall mean Executive’s completed years and months of service
with the Company, increased by five years, but in no event shall Executive’s
Credited Service under this Addendum A, including without limitation, Credited
Service determined in accordance with the provisions of Articles IV, VI and VII
of this Addendum A, exceed 20 years.  For any partial month of service,
Executive shall be credited with a full month of service. Credited Service shall
be expressed in years and months and shall be measured in cumulative monthly
increments, including holidays, vacations, leaves of absence approved by the
Company, weekends and other nonworking days.  Credited Service shall begin with
the date of commencement of Executive’s employment with the Company and end on
Executive’s termination of employment date under the Employment Agreement.

 

“Eligible Compensation” shall mean Executive’s annual base salary, regular
annual bonuses and deferrals under Company-sponsored plans.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Supplemental Benefit” shall mean the benefit payable to Executive pursuant to
Section 5(b)(iv) of the Employment Agreement as described in Article II of this
Addendum A.

 

“U.S. Executive Retirement Plan” shall mean the Company-sponsored U.S. Executive
Retirement Plan as in effect on the date payment commences to be made to
Executive in accordance with Article IV of this Addendum A.

 

32

--------------------------------------------------------------------------------


 

II.            Supplemental Benefit

 

Executive’s Supplemental Benefit shall be equal to his Annual Accrual Rate
multiplied by his Average Final Compensation multiplied by his Credited Service,
minus an amount equal to $368,913 increased by interest compounded at a rate of
5.5% per annum from February, 1998 to the month in which payment of the
Supplemental Benefit shall be made to Executive as provided in Article III;
subject, however, to a minimum Supplemental Benefit payable in the event that
Executive continues employment with the Company until his attainment of age 60,
which minimum Supplemental Benefit shall be equal to 55% of Executive’s Average
Final Compensation, less an amount equal to $368,913 increased by interest
compounded at a rate of 5.5% per annum from February, 1998 to the month in which
payment of the Supplemental Benefit shall be made to Executive as provided in
Article III.  Executive shall be fully vested in his Supplemental Benefit;
provided, however, that no Supplemental Benefit or any other benefit shall be
payable under this Addendum A in the event of Executive’s termination for Cause
under the terms of the Employment Agreement.

 

III.           Time of Payment of Supplemental Benefit

 

Payment of the Actuarial Equivalent Value of Executive’s Supplemental Benefit
shall be made at the later of:  (a) the calendar year next following the
calendar year in which Executive’s termination of employment with the Company
occurs; and (b) July 5, 2009; provided, however, that Executive may change the
time of payment of all or a portion of Executive’s Supplemental Benefit at any
time or times on or before December 31, 2008 (or such later date as may be
specified by the Internal Revenue Service in Regulations or other guidance
interpreting Section 409A of the Code) provided that any such change shall be
made in writing on such form as the Company may reasonably require in order to
comply with such Regulations or other guidance.

 

Notwithstanding the foregoing, if calculation of the Supplemental Benefit
payable to Executive by the payment date set forth in this Article III is not
administratively practicable due to events beyond the control of Executive (or
Executive’s beneficiary or estate) for reasons that are commercially reasonable,
payment will be made as soon as administratively practicable in compliance with
Section 409A of the Code and the Regulations.

 

Anything in this Addendum A to the contrary notwithstanding, any payment to be
made under this Addendum A upon termination of Executive’s employment which is
subject to Section 409A of the Code shall not be paid earlier than six months
following such termination of employment in accordance with Section 7(g) of the
Employment Agreement if Executive is a Specified Employee as defined in
Section 8(g) of the Employment Agreement on the date of his termination of
employment. In the event of any delay in the payment date as a result of
Section 7(g) of the Employment Agreement, the Company will adjust the payment to
reflect the deferred payment date by multiplying the payment by the product of
the six-month CMT Treasury Bill annualized yield rate as published by the U.S.
Treasury for the date on which such payment would have been made but for the
delay multiplied by a fraction, the numerator of which is the number of days by
which such payment was delayed and the denominator of which is 365. The Company
will pay the adjusted payment at the beginning of the seventh month following
Executive’s termination of employment.  Notwithstanding the foregoing, if
calculation of the amounts payable by such payment date is not administratively
practicable due to events beyond the control of Executive (or Executive’s
beneficiary or estate) and for reasons that are commercially reasonable, payment
will be made as soon as administratively practicable in compliance with
Section 409A of the Code and the Regulations. In the event of Executive’s death
during such six-month period, payment will be made in accordance with Section VI
of this Addendum A on the basis that Executive’s death occurred prior to payment
of his Supplemental Benefit.

 

IV.           Determination of Supplemental Benefit Upon Disability

 

Executive’s Supplemental Benefit payable upon termination of employment due to
Disability shall not be less than the pension benefit Executive would have
received under the U.S. Executive Retirement Plan had

 

33

--------------------------------------------------------------------------------


 

Executive been a participant in the U.S. Executive Retirement Plan, calculated
on the basis of his Average Final Compensation determined as of his date of
termination of employment with the Company on account of Disability and his
Credited Service increased to include months and years of service from the date
of Executive’s termination of employment on account of Disability until his
attainment of age 65, reduced, however, by an amount equal to $368,913 increased
by interest compounded at a rate of 5.5% per annum from February, 1998 to the
month in which payment of the such benefit shall be made to Executive as
provided in Article III.

 

V.            Form of Payment of Supplemental Benefit

 

Executive’s Supplemental Benefit shall be paid in the form of an Actuarially
Equivalent lump sum; provided, however, that Executive may change the form of
payment of all or a portion of Executive’s Supplemental Benefit at any time or
times on or before December 31, 2008 (or such later date as may be specified by
the Internal Revenue Service in Regulations or other guidance interpreting
Section 409A of the Code) provided that any such change shall be made in writing
on such form as the Company may reasonably require in order to comply with such
Regulations or other guidance.

 

Executive and the Company may also agree at any time in writing to amend this
Addendum A to delay the time and/or change the form of payment of Executive’s
Supplemental Benefit, provided, however, that (a) no such delay or change shall
be effective until twelve months after the date such amendment is executed by
Executive and the Company; (b) except in the event of payment upon death, such
amendment must be executed not fewer than twelve months prior to the date
payment of Executive’s Supplemental Benefit was otherwise scheduled to be made;
and (c) except in the event of payment upon death, the new distribution date or
form of payment may not be effective sooner than the fifth anniversary of the
date payment was otherwise scheduled to be made.

 

VI.           Death Benefit

 

Upon the death of Executive prior to the payment of his Supplemental Benefit,
his Beneficiary shall be entitled to receive a lump sum payment of the
Supplemental Benefit that was payable to Executive on the date of his death. 
Payment to Executive’s Beneficiary shall be made in the payroll period next
following the payroll period in which Executive’s death occurs.

 

In the event of Executive’s death after payment of his Supplemental Benefit has
been made, no benefit shall be payable under this Article VI.

 

VII.          Change in Control

 

As provided in Sections 7(e)(vii) and 7(f)(vii) of the Employment Agreement, in
the event of the termination of Executive’s employment by the Company without
Cause within two years after a Change in Control or in the event of Executive’s
termination of employment for Good Reason within two years after a Change in
Control, Executive shall be credited with an additional three years of age plus
an additional three years of Credited Service for purposes of calculating
Executive’s Supplemental Benefit under Article II of this Addendum A and
calculating any Actuarially Equivalent benefits payable under Article III of
this Addendum A unless, in the case of Executive’s termination of employment for
Good Reason within two years after a Change in Control as provided in
Section 7(f)(vii), Executive’s Good Reason is based solely on Good Reason as
defined in Section 8(e)(ix).

 

VIII.        Funding

 

Benefits payable under this Addendum A shall be “unfunded,” as that term is used
in Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA.  The Company
shall not be required to segregate or earmark any of its assets for the benefit
of Executive or his Beneficiary, and each of Executive and his Beneficiary shall
have only a contractual right against the Company for benefits payable under
this Agreement.  The rights and interests of Executive and his Beneficiary under
this Addendum A shall not be subject in any manner to anticipation, alienation,

 

34

--------------------------------------------------------------------------------


 

sale, transfer, assignment, pledge or encumbrance by Executive, his Beneficiary
or any person claiming under or through Executive or his Beneficiary, nor shall
they be subject to the debts, contracts, liabilities or torts of Executive or
his Beneficiary or anyone else prior to payment.

 

IX.           Claims

 

Claims for benefits under this Addendum A shall be administered in accordance
with the ERISA claims procedures set forth in the Company’s Supplemental
Executive Retirement Plan as in effect from time to time.  Following Executive’s
exhaustion of such claims procedures, claims shall be settled exclusively by
arbitration in accordance with the provisions of Section 11(c) of the Employment
Agreement.  As provided in Section 11(b) of the Employment Agreement, all
reasonable costs and expenses (including fees and disbursements of counsel)
incurred by Executive in seeking to interpret this Addendum A or enforce rights
pursuant to this Addendum A shall be paid on behalf of or reimbursed to
Executive by the Company in accordance with Sections 7(g) and 11(b) of the
Employment Agreement, whether or not Executive is successful in asserting such
rights; provided, however, that no reimbursement shall be made of such expenses
relating to any unsuccessful assertion of rights if and to the extent that
Executive’s assertion of such rights was in bad faith or frivolous, as
determined by arbitrators in accordance with Section 11(c) of the Employment
Agreement.

 

35

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

RELEASE

 

We advise you to consult an attorney before you sign this Release. You have
until the date which is seven (7) days after the Release is signed and returned
to IMS Health Incorporated to change your mind and revoke your Release. Your
Release shall not become effective or enforceable until after that date.

 

In consideration for the benefits provided under your Employment Agreement with
IMS Health Incorporated as amended and restated effective May 7, 2006 (the
“Employment Agreement”), and more specifically enumerated in Exhibit 1 hereto,
by your signature below, you, for yourself and on behalf of your heirs,
executors, agents, representatives, successors and assigns, hereby release and
forever discharge the Company, its past and present parent corporations,
subsidiaries, divisions, subdivisions, affiliates and related companies
(collectively, the “Company”) and the Company’s past, present and future agents,
directors, officers, employees, representatives, successors and assigns
(hereinafter “those associated with the Company”) with respect to any and all
claims, demands, actions and liabilities, whether in law or equity, which you
may have against the Company or those associated with the Company of whatever
kind, including but not limited to those arising out of your employment with the
Company or the termination of that employment. You agree that this release
covers, but is not limited to, claims arising under the Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 621 et seq., Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with Disabilities Act of
1990, 42 U.S.C. § 12101 et seq., the Fair Labor Standards Act, 29 U.S.C. § 201
et seq., the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001
et seq., the Connecticut Fair Employment Practices Act, C.G.S. § 46a-51 et seq.,
and any other local, state or federal law, regulation or order dealing with
discrimination in employment on the basis of sex, race, color, national origin,
veteran status, marital status, religion, disability, handicap, or age. You also
agree that this release includes claims based on wrongful termination of
employment, breach of contract (express or implied), tort, or claims otherwise
related to your employment or termination of employment with the Company and any
claim for attorneys’ fees, expenses or costs of litigation.

 

This Release covers all claims based on any facts or events, whether known or
unknown by you, that occurred on or before the date of this Release. Except to
enforce this Release, you agree that you will never commence, prosecute, or
cause to be commenced or prosecuted any lawsuit or proceeding of any kind
against the Company or those associated with the Company in any forum and agree
to withdraw with prejudice all complaints or charges, if any, that you have
filed against the Company or those associated with the Company.

 

Anything in this Release to the contrary notwithstanding, this Release does not
include a release of (i) your rights under the Employment Agreement or your
right to enforce the Employment Agreement; (ii) any rights you may have to
indemnification or insurance under any agreement, law, Company organizational
document or policy, or otherwise; (iii) any rights you may have to equity,
compensation or benefits under the Company’s equity, compensation or benefit
plans; or (iv) your right to enforce this Release.

 

By signing this Release, you further agree as follows:

 

You have read this Release carefully and fully understand its terms;

 

You have had at least twenty-one (21) days to consider the terms of the Release;

 

You have seven (7) days from the date you sign this Release to revoke it by
written notification to the Company. After this seven (7) day period, this
Release is final and binding and may not be revoked;

 

You have been advised to seek legal counsel and have had an opportunity to do
so;

 

You would not otherwise be entitled to the benefits provided under your
Employment Agreement had you not agreed to execute this Release; and

 

1

--------------------------------------------------------------------------------


 

Your agreement to the terms set forth above is voluntary.

 

 

 

Name:

 

 

Signature:

Date:

 

Received by:

Date:

 

 

 

 

 

 

 

Attachment:  Exhibit 1

 

 

2

--------------------------------------------------------------------------------